 

Exhibit 10.1

 

EXECUTION COPY

 

 

LOAN AGREEMENT

 

dated as of

 

December 23, 2015

 

among

 

WHITEHORSE FINANCE CREDIT I, LLC

 

The Financing Providers Party Hereto

 

The Collateral Administrator, Collateral Agent and Securities Intermediary Party
Hereto

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

and

 

WHITEHORSE FINANCE, INC.,
as Portfolio Manager



 



 



 

 

 

Table of Contents

 

  Page     ARTICLE I
THE PORTFOLIO INVESTMENTS     SECTION 1.01. Purchases of Portfolio Investments
17 SECTION 1.02. Procedures for Purchases and Related Financings. 17 SECTION
1.03. Conditions to Purchases or Substitutions 18 SECTION 1.04. Sales of
Portfolio Investments 19 SECTION 1.05. Substitution. 21 SECTION 1.06. Certain
Assumptions relating to Portfolio Investments. 21     ARTICLE II
THE FINANCINGS     SECTION 2.01. Financing Commitments 21 SECTION 2.02.
[reserved] 22 SECTION 2.03. Financings; Use of Proceeds. 22 SECTION 2.04. Other
Conditions to Financings 23     ARTICLE III
ADDITIONAL TERMS APPLICABLE TO THE FINANCINGS     SECTION 3.01. The Advances. 25
SECTION 3.02. General 28 SECTION 3.03. Taxes 28     ARTICLE IV
COLLECTIONS AND PAYMENTS     SECTION 4.01. Interest Proceeds 31 SECTION 4.02.
Principal Proceeds 31 SECTION 4.03. Principal and Interest Payments;
Prepayments; Commitment Fee. 32 SECTION 4.04. MV Cure Account 33 SECTION 4.05.
Priority of Payments 34 SECTION 4.06. Payments Generally 35 SECTION 4.07.
Termination or Reduction of Commitments 35     ARTICLE V
THE PORTFOLIO MANAGER     SECTION 5.01. Appointment and Duties of the Portfolio
Manager 36 SECTION 5.02. Portfolio Manager Representations as to Eligibility
Criteria; Etc. 36 SECTION 5.03. Limitation of Liability; Indemnification 37    
ARTICLE VI
REPRESENTATIONS, WARRANTIES AND COVENANTS     SECTION 6.01. Representations and
Warranties 38 SECTION 6.02. Covenants of the Company 41 SECTION 6.03. Amendments
of Portfolio Investments, Etc. 46

 

 

 

 

ARTICLE VII
EVENTS OF DEFAULT     ARTICLE VIII
ACCOUNTS; COLLATERAL SECURITY     SECTION 8.01. The Accounts; Agreement as to
Control 49 SECTION 8.02. Collateral Security; Pledge; Delivery 51     ARTICLE IX
THE AGENTS     SECTION 9.01. Appointment of Administrative Agent and Collateral
Agent 54 SECTION 9.02. Additional Provisions Relating to the Collateral Agent
and the Collateral Administrator. 57     ARTICLE X
MISCELLANEOUS     SECTION 10.01. Non-Petition; Limited Recourse 59 SECTION
10.02. Notices 60 SECTION 10.03. No Waiver 60 SECTION 10.04. Expenses;
Indemnity; Damage Waiver; Right of Setoff 60 SECTION 10.05. Amendments 61
SECTION 10.06. Successors; Assignments 62 SECTION 10.07. Governing Law;
Submission to Jurisdiction; Etc. 64 SECTION 10.08. Interest Rate Limitation 64
SECTION 10.09. PATRIOT Act 64 SECTION 10.10. Counterparts 65 SECTION 10.11.
Headings 65

 

Schedules       Schedule 1 Transaction Schedule Schedule 2 Contents of Notice of
Acquisition Schedule 3 Eligibility Criteria Schedule 4 Concentration Limitations
Schedule 5 Portfolio Investments Schedule 6 Moody's Industry Classifications    
Exhibit       Exhibit A Form of Request for Advance

 

 -ii - 

 

 

LOAN AGREEMENT dated as of December 23, 2015 (this "Agreement") among WHITEHORSE
FINANCE CREDIT I, LLC, as borrower (the "Company"); WHITEHORSE FINANCE, INC.
(the "Portfolio Manager"); the Financing Providers party hereto; the Collateral
Agent party hereto (in such capacity, the "Collateral Agent"); the Collateral
Administrator party hereto (in such capacity, the "Collateral Administrator");
the Securities Intermediary party hereto (in such capacity, the "Securities
Intermediary"); and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as administrative
agent for the Financing Providers hereunder (in such capacity, the
"Administrative Agent").

 

The Portfolio Manager and the Company wish for the Company to acquire and
finance certain loans and other debt securities (the "Portfolio Investments"),
all on and subject to the terms and conditions set forth herein.

 

On or about the date hereof, the Company intends to acquire Participation
Interests with elevation in certain Portfolio Investments listed on Schedule 5
hereto (the "Initial Portfolio Investments") pursuant to a Sale and
Participation Agreement (the "Natixis Sale Agreement"), dated on or about the
date hereof, between the Company and WhiteHorse Finance Warehouse, LLC (in such
capacity, the "Seller").

 

The Seller has entered into a certain credit facility (the "Natixis Credit
Facility") to finance its acquisition and holding of, inter alia, the Initial
Portfolio Investments. To facilitate the sale of the Initial Portfolio
Investments to the Company and the release of the Lien of the Natixis Collateral
Agent over the Initial Portfolio Investments, the proceeds of the initial
Advance will be paid pursuant to the Payment Direction Letter.

 

Furthermore, the Company intends to enter into a Sale and Contribution Agreement
(the "Parent Sale Agreement"), dated on or about the date hereof, between the
Company and WhiteHorse Finance, Inc. (the "Parent"), pursuant to which the
Company shall from time to time acquire additional Portfolio Investments from
the Parent.

 

On and subject to the terms and conditions set forth herein, JPMorgan Chase
Bank, National Association ("JPMCB") has agreed to make advances to the Company
("Advances") hereunder to the extent specified on the transaction schedule
attached as Schedule 1 hereto (the "Transaction Schedule"). JPMCB, together with
its respective successors and permitted assigns, are referred to herein as the
"Financing Providers", and the types of financings to be made available by them
hereunder are referred to herein as the "Financings". For the avoidance of
doubt, the terms of this Agreement relating to types of Financings not indicated
on the Transaction Schedule as being available hereunder shall not bind the
parties hereto, and shall be of no force and effect.

 

Accordingly, the parties hereto agree as follows:

 

Certain Defined Terms

 

"Accordion Date" means any Business Day on which the Administrative Agent (in
its sole discretion) approves in writing (which may be by email) an Accordion
Option Request.

 

"Accordion Option" means, on any date prior to the termination of the
Reinvestment Period on which the aggregate outstanding principal amount of the
Advances is at least equal to U.S.$155,000,000, the option of the Company to
request in writing (which may be by email) (an "Accordion Option Request") from
the Administrative Agent and the Financing Providers an increase of the
Financing Commitments to U.S.$220,000,000.

 

"Accounts" has the meaning set forth in Section 8.01(a).

 

 

 

 

"Additional Distribution Date" has the meaning set forth in Section 4.05.

 

"Advance Rate" means 50%.

 

"Adverse Proceeding" means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Company) at law or in equity, or before or by any
governmental authority, domestic or foreign, whether pending, active or, to the
Company's or the Portfolio Manager's knowledge, threatened against or affecting
the Company or the Portfolio Manager or their respective property that would
reasonably be expected to result in a Material Adverse Effect.

 

"Affiliate" means, with respect to any Person, any Person directly or indirectly
controlling, controlled by, or under common control with, such former Person
(whether by virtue of ownership, contractual rights or otherwise) but, which
shall not, with respect to the Company include the obligors under any Portfolio
Investment.

 

"Agent" has the meaning set forth in Section 9.01.

 

"Agent Business Day" means any day on which commercial banks settle payments in
each of New York City and the city in which the corporate trust office of the
Collateral Agent is located (which shall initially be New York City).

 

"Amendment" has the meaning set forth in Section 6.03.

 

"Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to the Company from time to time concerning or relating
to bribery or corruption.

 

"Applicable Law" means, for any Person, all existing and future laws, rules,
regulations (including temporary and final income tax regulations), statutes,
treaties, codes, ordinances, permits, certificates, orders, licenses of and
interpretations by any Governmental Authority applicable to such Person and
applicable judgments, decrees, injunctions, writs, awards or orders of any
court, arbitrator or other administrative, judicial, or quasi-judicial tribunal
or agency of competent jurisdiction.

 

"Base Rate" means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 0.50%. Any change in the Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
from and including the effective date of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively. In the event that the Base Rate is
below zero at any time during the term of this Agreement, it shall be deemed to
be zero until it exceeds zero again.

 

"Borrowing Base" means the sum of the product, with respect to each Portfolio
Investment (other than an Ineligible Investment) owned by the Company on a
settled basis, of (x) the Market Value of such Portfolio Investment multiplied
by (y) the funded principal amount of such Portfolio Investment multiplied by
(z) the Advance Rate for such Portfolio Investment; provided that, for the
avoidance of doubt and without duplication of the definition of the term "Net
Asset Value," the Unfunded Exposure Shortfall and the product of the Market
Value and the Concentration Limitation Excess will be excluded from the
calculation of the Borrowing Base.

 

"Borrowing Base Test" means a test that will be satisfied on any date of
determination if (A) the aggregate principal amount of the Advances actually
outstanding minus Principal Proceeds then on deposit in the Accounts (including
cash and Eligible Investments) is less than or equal to (B) the Borrowing Base.

 

 - 2 - 

 

 

"Business Day" means any day on which commercial banks are open in each of New
York City and the city in which the corporate trust office of the Collateral
Agent is located; provided that, with respect to any LIBOR related provisions
herein, "Business Day" shall be deemed to exclude any day on which banks are
required or authorized to be closed in London, England.

 

"Calculation Period" means the period from and including the date on which the
first Advance is made hereunder to but excluding the first Calculation Period
Start Date following the date of such Advance and each successive period from
and including a Calculation Period Start Date to but excluding the immediately
succeeding Calculation Period Start Date (or, in the case of the last
Calculation Period, if the last Calculation Period does not end on the 5th
calendar day of March, June, September or December, the period from and
including the related Calculation Period Start Date to but excluding the
Maturity Date).

 

"Calculation Period Start Date" means the 5th calendar day of March, June,
September and December of each year (or, if any such date is not a Business Day,
the immediately succeeding Business Day), commencing in March, 2016.

 

"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority.

 

"Change of Control" means an event or series of events by which (A) the Parent
or its Affiliates, collectively, (i) shall cease to possess, directly or
indirectly, the right to elect or appoint (through contract, ownership of voting
securities, or otherwise) managers that at all times have a majority of the
votes of the board of managers (or similar governing body) of the Company or to
direct the management policies and decisions of the Company or (ii) cease,
directly or indirectly, to own and control legally and beneficially all of the
equity interests of the Company or (B) H.I.G. WhiteHorse Advisers, LLC or its
Affiliates shall cease to be the investment advisor of the Parent.

 

"Charges" has the meaning set forth in Section 10.08.

 

"Code" means the Internal Revenue Code of 1986, as amended.

 

"Collateral" has the meaning set forth in Section 8.02(a).

 

"Collateral Principal Amount" means (A) the aggregate principal balance of the
Portfolio, including the funded and unfunded balance on any Delayed Funding Term
Loan or Revolving Loan, plus (B) the amounts on deposit in the Accounts
(including cash and Eligible Investments) representing Principal Proceeds minus
(C) the aggregate principal balance of all Ineligible Investments minus (D)
except with respect to the calculation of the applicable Concentration
Limitation, the Concentration Limitation Excess.

 

"Collection Account" has the meaning set forth in Section 8.01(a).

 

 - 3 - 

 

 

"Concentration Limitation Excess" means, without duplication, the principal
amount of any Portfolio Investment that exceeds any Concentration Limitation;
provided that the Portfolio Manager shall select in its sole discretion which
Portfolio Investment(s) constitute part of the Concentration Limitation Excess;
provided, further, that, if the Portfolio Manager does not so select any
Portfolio Investment(s), the applicable portion of the Portfolio Investment(s)
with the lowest Market Value shall make up the Concentration Limitation Excess.

 

"Connection Income Taxes" means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

"Credit Risk Party" has the meaning set forth in Article VII.

 

"Custodial Account" has the meaning set forth in Section 8.01(a)

 

"Deliver" has the meaning set forth in Section 8.02(b).

 

"Delayed Funding Term Loan" means any Loan that (a) requires the holder thereof
to make one or more future advances to the obligor under the underlying
instruments relating thereto, (b) specifies a maximum amount that can be
borrowed on one or more fixed borrowing dates, and (c) does not permit the
re-borrowing of any amount previously repaid by the obligor thereunder; but any
such loan will be a Delayed Funding Term Loan only to the extent of undrawn
commitments and only until all commitments by the holders thereof to make
advances to the obligor thereon expire or are terminated or reduced to zero.

 

"Designated Email Notification Address" means glombard@higcapital.com, provided
that, so long as no Event of Default shall have occurred and be continuing and
no Market Value Event shall have occurred, the Company may, upon at least five
Business Day's written notice to the Administrative Agent, the Collateral
Administrator and the Collateral Agent, designate any other email address with
respect to the Company as the Designated Email Notification Address.

 

"Designated Independent Broker-Dealer" means J.P. Morgan Securities LLC;
provided that, so long as no Market Value Event shall have occurred and no Event
of Default shall have occurred and be continuing, the Company may, upon at least
five Business Day's written notice to the Administrative Agent, the Collateral
Administrator and the Collateral Agent, designate another Independent
Broker-Dealer as the Designated Independent Broker-Dealer; provided further
that, with respect to the proposed sale of a Portfolio Investment, no other
Independent Broker-Dealer may be designated as the Designated Independent
Broker-Dealer without the consent of the Administrative Agent.

 

"Disruption Event" means either or both of (a) a material disruption to those
payment or communications systems or to those of financial markets which are, in
each case, required to operate in order for payments to be made in connection
with this Agreement (or otherwise in order for the transactions contemplated by
the Loan Documents to be carried out) which disruption is not caused by, and is
beyond the control of, any of the parties hereto; or (b) the occurrence of any
other event which results in a disruption (of a technical of systems-related
nature) to the treasury or payments operations of a party preventing that or any
other party (i) from performing its payment obligations under the Loan Documents
or (ii) from communicating with other parties in accordance with the terms of
the Loan Documents.

 

 - 4 - 

 

 

"EBITDA" means, with respect to the last four full fiscal quarters with respect
to any Portfolio Investment, the meaning of "EBITDA", "Adjusted EBITDA" or any
comparable definition in the underlying instruments for each such Portfolio
Investment, and in any case that "EBITDA", "Adjusted EBITDA" or such comparable
definition is not defined in such underlying instruments, an amount, for the
obligor on such Portfolio Investment and any parent that is obligated pursuant
to the underlying instruments for such Portfolio Investment (determined on a
consolidated basis without duplication in accordance with GAAP) equal to
earnings from continuing operations for such period plus (a) interest expense,
(b) income taxes, (c) depreciation and amortization for such four fiscal quarter
period (to the extent deducted in determining earnings from continuing
operations for such period), (d) amortization of intangibles (including, but not
limited to, goodwill, financing fees and other capitalized costs), other
non-cash charges and organization costs, (e) extraordinary losses in accordance
with GAAP, (f) one-time, non-recurring or non-cash charges consistent with the
applicable compliance statements and financial reporting packages provided by
such obligor, and (g) any other item the Portfolio Manager and the
Administrative Agent mutually deem to be appropriate; provided that with respect
to any obligor for which four full fiscal quarters of economic data are not
available, EBITDA shall be determined for such obligor based on annualizing the
economic data from the reporting periods actually available.

 

"Effective Date" has the meaning set forth in Section 2.04.

 

"Eligibility Criteria" has the meaning set forth in Section 1.03.

 

"Eligible Investments" has the meaning set forth in Section 4.01.

 

"ERISA" means the United States Employee Retirement Income Security Act of 1974,
as amended.

 

"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Company or the Parent, as applicable, within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 412, 430 or 431 of the
Code).

 

"ERISA Event" means that (1) any of the Company or the Parent has underlying
assets which constitute "plan assets" within the Plan Asset Rules or (2) any of
the Company, the Parent or any ERISA Affiliate sponsors, maintains, contributes
to, is required to contribute to or has any material liability with respect to
any Plan.

 

"Event of Default" has the meaning set forth in Article VII.

 

"Excess Interest Proceeds" means, at any time of determination, the excess of
(1) amounts then on deposit in the Accounts representing Interest Proceeds over
(2) the projected amount required to be paid pursuant to Section 4.05(a), (b)
and (c) on the next Interest Payment Date, in each case, as determined by the
Company in good faith and in a commercially reasonable manner and verified by in
the case of clause (1) the Collateral Agent and otherwise by the Administrative
Agent.

 

"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Secured Party or required to be withheld or deducted from a payment to a
Secured Party, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case, (i)
imposed as a result of such Secured Party being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Financing
Commitment or Advance pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Financing Commitment or Advance or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 3.03, amounts with respect to such Taxes were payable either
to such Lender's assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Secured Party's failure to comply with Section 3.03(f) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 

 - 5 - 

 

 

"Expense Reserve Account" has the meaning set forth in Section 8.01(a).

 

"Expense Reserve Account Amount" means, on any date of determination, an amount
equal to U.S.$100,000 minus the available balance of the Expense Reserve Account
on such date; provided that, with respect to any Additional Distribution Date,
the aggregate Expense Reserve Account Amount with respect to such Additional
Distribution Date shall be an amount equal to U.S.$100,000 minus the available
balance of the Expense Reserve Account on such date minus the Expense Reserve
Account Amount(s) on any prior Additional Distribution Date(s) occurring during
the same Calculation Period.

 

"FATCA" means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and intergovernmental
agreements thereunder, similar or related non-U.S. Law that correspond to
Sections 1471 to 1474 of the Code, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with the implementation of such sections of the Code and any U.S. or
non-U.S. fiscal or regulatory law, legislation, rules, guidance, notes or
practices adopted pursuant to such intergovernmental agreement.

 

"Federal Funds Effective Rate" means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

"Financing Commitment" means, with respect to each Financing Provider and each
type of Financing available hereunder at any time, the commitment of such
Financing Provider to provide such type of Financing to the Company hereunder in
an amount up to but not exceeding the portion of the applicable financing limit
set forth on the Transaction Schedule that is held by such Financing Provider at
such time.

 

"Foreign Lender" means a Lender that is not a U.S. Person.

 

"GAAP" means generally accepted accounting principles in the effect from time to
time in the United States, as applied from time to time by the Company.

 

"Governmental Authority" means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

 - 6 - 

 

 

"Indebtedness" as applied to any Person, means, without duplication, as
determined in accordance with GAAP, (i) all indebtedness of such Person for
borrowed money; (ii) all obligations of such Person evidenced by bonds,
debentures, notes, deferrable securities or other similar instruments; (iii) all
obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable arising in the ordinary course of
business; (iv) that portion of obligations with respect to capital leases that
is properly classified as a liability on a balance sheet; (v) all non-contingent
obligations of such Person to reimburse or prepay any bank or other Person in
respect of amounts paid under a letter of credit, banker's acceptance or similar
instrument; (vi) all debt of others secured by a Lien on any asset of such
Person, whether or not such debt is assumed by such Person; and (vii) all debt
of others guaranteed by such Person and other contingent obligations to
purchase, to provide funds for payment, to supply funds to invest in any Person
or otherwise to assure a creditor against loss. Notwithstanding the foregoing,
"Indebtedness" shall not include a commitment arising in the ordinary course of
business to purchase a future Portfolio Investment in accordance with the terms
of this Agreement.

 

"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under this Agreement and (b) to the extent not otherwise described in
(a), Other Taxes.

 

"Indemnified Person" has the meaning specified in Section 5.03(b).

 

"Indemnitee" has the meaning set forth in Section 10.04(b).

 

"Independent Broker-Dealer" means any of the following (as such list may be
revised from time to time by mutual agreement of the Company and the
Administrative Agent): Bank of America/Merrill Lynch, Barclays Bank, BNP
Paribas, Citibank, Credit Suisse, Deutsche Bank, Goldman Sachs, Morgan Stanley,
Nomura, Royal Bank of Scotland, UBS any Affiliate of any of the foregoing, but
in no event including the Company or any Affiliate of the Company.

 

"Ineligible Investment" means, from time to time, any Portfolio Investment that
fails, at such time, to satisfy the Eligibility Criteria; provided, that, with
respect to any Portfolio Investment for which the Administrative Agent has
waived one or more of the criteria set forth on Schedule 3, the Eligibility
Criteria in respect of such Portfolio Investment shall be deemed not to include
such waived criteria at any time after such waiver and such Portfolio Investment
shall not be considered an "Ineligible Investment" by reason of its failure to
meet such waived criteria; provided, further, that any Portfolio Investment
(other than an Initial Portfolio Investment) which has not been approved by the
Administrative Agent pursuant to Section 1.02 on or prior to its Trade Date or
Substitution Date, as applicable, will be deemed to be an Ineligible Investment
until such later date (if any) on which such Portfolio Investment is so
approved; provided, further, that any Participation Interest granted under the
Natixis Sale Agreement that has not been elevated to an absolute assignment on
or prior to the 30th calendar day following the Effective Date (or, if the
Portfolio Manager has provided the Administrative Agent with evidence
satisfactory to the Administrative Agent in its sole discretion that the Company
is diligently pursuing such elevation, the 60th calendar day following the
Effective Date) shall constitute an Ineligible Investment until the date on
which such elevation has occurred.

 

"Initial Portfolio Investments" has the meaning set forth in the recitals.

 

"Interest Payment Date" has the meaning set forth in Section 4.03(b).

 

 - 7 - 

 

 

"Interest Proceeds" means all payments of interest received in respect of the
Portfolio Investments and Eligible Investments acquired with the proceeds of
Portfolio Investments (in each case other than accrued interest purchased using
Principal Proceeds, but including proceeds received from the sale of interest
accrued after the date on which the Company acquired the related Portfolio
Investment), all other payments on the Eligible Investments acquired with the
proceeds of Portfolio Investments (for the avoidance of doubt, such other
payments shall not include principal payments (including, without limitation,
prepayments, repayments or sale proceeds) with respect to Eligible Investments
acquired with Principal Proceeds) and all payments of fees, dividends and other
similar amounts received in respect of the Portfolio Investments or deposited
into any of the Accounts (including closing fees, commitment fees, facility
fees, late payment fees, amendment fees, waiver fees, prepayment fees and
premiums, ticking fees, delayed compensation, customary syndication or other
up-front fees and customary administrative agency or similar fees); provided,
however, that for the avoidance of doubt, Interest Proceeds shall not include
amounts or Eligible Investments in the MV Cure Account or Unfunded Exposure
Account or any proceeds therefrom.

 

"IRS" means the United States Internal Revenue Service.

 

"Investment" means (a) the purchase of any debt or equity security of any other
Person, or (b) the making of any loan or advance to any other Person, or (c)
becoming obligated with respect to a contingent obligation in respect of
obligations of any other Person.

 

"Lender" has the meaning set forth in Section 2.01.

 

"Lender Participant" has the meaning set forth in Section 10.06(c).

 

"LIBO Rate" means, for each Calculation Period relating to an Advance, the rate
appearing on the Reuters Screen at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Calculation Period, as the
rate for U.S. dollar deposits with a maturity of three months. If such rate is
not available at such time for any reason, then the LIBO Rate for such
Calculation Period shall be equal to the rate that results from interpolating on
a linear basis between (a) the rate appearing on the Reuters Screen for the
longest period available that is shorter than three months and (b) the rate
appearing on the Reuters screen that is the shortest period available that is
longer than three months. The LIBO Rate shall be determined by the
Administrative Agent (and notified in writing to the Collateral Administrator
and the Portfolio Manager), and such determination shall be conclusive absent
manifest error. Notwithstanding anything in the foregoing to the contrary, if
the LIBO Rate as calculated for any purpose under this Agreement is below zero,
the LIBO Rate will be deemed to be zero for such purpose until such time as it
exceeds zero again.

 

"Lien" means any security interest, lien, charge, pledge, preference, equity or
encumbrance of any kind, including tax liens, mechanics' liens and any liens
that attach by operation of law.

 

"Loan" means any obligation for the payment or repayment of borrowed money that
is documented by a term loan agreement or other similar credit agreement.

 

"Loan Documents" means this Agreement, the Natixis Sale Agreement, the Parent
Sale Agreement, the Payoff Letter and the Payment Direction Letter.

 

"Losses" has the meaning set forth in Section 5.03(a).

 

"Market Value" means, on any date of determination, (i) with respect to any
Senior Secured Loan or Second Lien Loan, the average indicative bid-side price
determined by Markit Group Limited or LoanX, Inc. (or, if the Administrative
Agent determines in its sole discretion that such bid price is not available or
is not indicative of the actual current market value, the market value of such
Senior Secured Loan or Second Lien Loan as determined by the Administrative
Agent in good faith and in a commercially reasonable manner) and (ii) with
respect to any other Portfolio Investment, the market value of such Portfolio
Investment as determined by the Administrative Agent in good faith and in a
commercially reasonable manner, in each case, expressed as a percentage of par.
So long as no Market Value Event has occurred or Event of Default has occurred
and is continuing, the Portfolio Manager shall have the right to initiate a
dispute of the Market Value of certain Portfolio Investments as set forth below;
provided that the Portfolio Manager provides the bid or valuation set forth
below no later than 2:00 p.m. New York City time on the Business Day immediately
following the related date of determination.

 

 - 8 - 

 

 

If the Portfolio Manager disputes the determination of Market Value with respect
to any Portfolio Investment whose Market Value is not determined by the
Administrative Agent using Markit Group Limited or LoanX, Inc., the Portfolio
Manager may, with respect to up to three such Portfolio Investments in each
calendar quarter, engage a Nationally Recognized Valuation Provider, at the
expense of the Company, to provide a valuation of the applicable Portfolio
Investments and submit evidence of such valuation to the Administrative Agent.
With respect to any Portfolio Investment whose Market Value is determined by the
Administrative Agent using Markit Group Limited or LoanX, Inc., the Portfolio
Manager may, at the expense of the Company, obtain a written executable bid from
an Independent Broker-Dealer for such Portfolio Investment and submit evidence
of such bid to the Administrative Agent.

 

The market value of any Portfolio Investment determined in accordance with the
immediately preceding paragraph will be the Market Value for the applicable
Portfolio Investment from and after (but not earlier than) the Business Day
following delivery of notice of such valuation to the Administrative Agent until
the Administrative Agent has made a good faith and commercially reasonable
determination that the Market Value of such Portfolio Investment has changed, in
which case the Administrative Agent may determine another Market Value (in
accordance with the definition of Market Value).

 

Notwithstanding anything to the contrary herein, (A) the Market Value for any
Portfolio Investment shall not be greater than the par amount thereof, (B) the
Market Value of any Ineligible Investment shall be deemed to be zero and (C) the
Administrative Agent shall be entitled to disregard as invalid any bid submitted
by the Portfolio Manager from any Independent Broker-Dealer if, in the
Administrative Agent's good faith judgment: (i) such Independent Broker-Dealer
is ineligible to accept assignment or transfer of the relevant Portfolio
Investment or portion thereof, as applicable, substantially in accordance with
the then-current market practice in the principal market for such Portfolio
Investment, as reasonably determined by the Administrative Agent; or (ii) such
firm bid or such firm offer is not bona fide due to the insolvency of the
Independent Broker-Dealer.

 

The Administrative Agent shall notify the Company, the Portfolio Manager and the
Collateral Administrator in writing of the then-current Market Value of each
Portfolio Investment in the Portfolio no later than the 5th day of each calendar
month or upon the reasonable request of the Portfolio Manager. Any notification
from the Administrative Agent to the Company that the events set forth in clause
(A)(i) of the definition of the term Market Value Event have occurred and is
continuing shall be accompanied by a written statement showing the then-current
Market Value of each Portfolio Investment.

 

 - 9 - 

 

 

"Market Value Cure" means, on any date of determination, (i) the contribution by
the Parent of additional Portfolio Investments and the pledge and Delivery
thereof by the Company to the Collateral Agent pursuant to the terms hereof,
(ii) the contribution by the Parent of cash to the Company and the pledge and
Delivery thereof by the Company to the Collateral Agent pursuant to the terms
hereof (which amounts shall be deposited in the MV Cure Account), (iii) the
prepayment by the Company of an aggregate principal amount of Advances (together
with accrued and unpaid interest thereon) or (iv) any combination of the
foregoing clauses (i), (ii) and (iii), in each case during the Market Value Cure
Period, at the option of the Portfolio Manager, and in an amount such that the
Net Asset Value exceeds the product of (a) the Market Value Trigger specified on
the Transaction Schedule and (b) the Net Advances; provided that, any Portfolio
Investment contributed to the Company in connection with the foregoing must meet
all of the applicable Eligibility Criteria (unless otherwise consented to by the
Administrative Agent) and the Concentration Limitations (as defined on Schedule
4) shall be satisfied after such contribution or, if not satisfied immediately
prior to such contribution, maintained or improved. For the purposes of any
request for consent of the Administrative Agent pursuant to clause (i) in the
immediately preceding sentence, if the Company notifies the Administrative Agent
on the day on which the events set forth in clause (A)(i) of the definition of
the term Market Value Event has occurred and is continuing of its intention to
contribute a Portfolio Investment to the Company to cure such event and requests
the related consent thereto, the Administrative Agent shall respond to such
request no later than one (1) Business Day after such notice is received. In
connection with any Market Value Cure, a Portfolio Investment shall be deemed to
have been contributed to the Company if there has been a valid, binding and
enforceable contract for the assignment of such Portfolio Investment to the
Company and, in the reasonable judgment of the Portfolio Manager, such
assignment will settle, in the case of a Loan, within fifteen (15) Business Days
thereof and, in the case of any other Portfolio Investment, within four (4)
Business Days thereof. The Portfolio Manager shall use its commercially
reasonable efforts to effect any such assignment within such time period.

 

"Market Value Cure Failure" means the failure by the Company to effect a Market
Value Cure as set forth in the definition of such term.

 

"Market Value Cure Period" means the period commencing on the Business Day on
which the Portfolio Manager receives notice from the Administrative Agent (which
if received after 2:00 p.m., New York City time, on any Business Day, shall be
deemed to have been received on the next succeeding Business Day) of the
occurrence of the events set forth in clause (A)(i) of the definition of the
term Market Value Event and ending at (x) the close of business in New York two
(2) Business Days thereafter or (y) such later date and time as may be agreed to
by the Administrative Agent in its sole discretion.

 

"Market Value Event" means (A) the occurrence of both of the following events
(i) the Administrative Agent shall have determined and notified the Portfolio
Manager in writing as of any date that the Net Asset Value does not equal or
exceed the product of (a) the Market Value Trigger specified on the Transaction
Schedule and (b) the Net Advances and (ii) a Market Value Cure Failure or (B) if
in connection with any Market Value Cure, a Portfolio Investment sold,
contributed or deemed to have been contributed to the Company shall fail to
settle within (i) in the case of a Loan, fifteen (15) Business Days (or such
longer period of time agreed to by the Administrative Agent in its sole
discretion) from the related Trade Date thereof and (ii) in the case of any
other Portfolio Investment, four (4) Business Days (or such longer period of
time agreed to by the Administrative Agent in its sole discretion) from the
related Trade Date thereof.

 

"Material Adverse Effect" means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Company or the
Portfolio Manager, taken as a whole, (b) the ability of the Company or the
Portfolio Manager to perform its obligations under this Agreement or any of the
other Loan Documents or (c) the rights of or benefits available to the
Administrative Agent or the Lenders under this Agreement or any of the other
Loan Documents.

 

"Material Amendment" has the meaning set forth in Section 10.06(c).

 

"Maturity Date" means the date that is the earliest of (1) the Scheduled
Termination Date set forth on the Transaction Schedule, (2) the date on which
the Secured Obligations become due and payable upon the occurrence of an Event
of Default under Article VII and the acceleration of the Secured Obligations,
(3) the date on which the principal amount of the Advances is irrevocably
reduced to zero as a result of one or more prepayments and the Financing
Commitments are irrevocably terminated and (4) the date after a Market Value
Event on which all Portfolio Investments have been sold and the proceeds
therefrom have been received by the Company.

 

 - 10 - 

 

 

"Maximum Rate" has the meaning set forth in Section 10.08.

 

"Mezzanine Obligation" means a Portfolio Investment which is unsecured,
subordinated debt of a company that represents a claim on such company's assets
which is senior only to that of the equity securities of such company.

 

"Minimum Funding Amount" means, on any date of determination, the amount set
forth in the table below:

 

Period Start Date   Period End Date   Minimum Funding Amount
(U.S.$)   Closing Date   The earlier of (i) September 23, 2016 and (ii) the
Accordion Date   100,000,000               The earlier of (i) September 23, 2016
and (ii) the Accordion Date   The earlier of (i) the last day of the
Reinvestment Period and (ii) the Accordion Date   155,000,000               If
the Accordion Date occurs, the Accordion Date   If the Accordion Date occurs,
the last day of the Reinvestment Period   175,000,000  

 

"MV Cure Account" has the meaning set forth in Section 8.01(a).

 

"Nationally Recognized Valuation Provider" means (i) Houlihan Lokey Howard &
Zukin, (ii) Lincoln International LLC (f/k/a Lincoln Partners LLC), (iii) Duff &
Phelps Corp., (iv) Valuation Research Corporation, (v) FTI Consulting, Inc. and
(vi) Murray Devine and (vii) Alvarez & Marsal; provided that any independent
entity providing professional asset valuation services may be added to this
definition by the Company (with the consent of the Administrative Agent) or
added to this definition by the Administrative Agent from time to time by notice
thereof to the Company and the Portfolio Manager; provided, further, that (A)
the Administrative Agent may remove up to three providers from this definition
by written notice to the Company and the Portfolio Manager and (B) upon any such
removal, the Company may add an equivalent number of entities providing
professional asset valuation services to this definition (with the consent of
the Administrative Agent).

 

"Natixis Collateral Agent" means The Bank of New York Mellon Trust Company,
National Association, in its capacity as collateral agent under the Natixis
Credit Facility.

 

"Natixis Lender" means Versailles Assets LLC.

 

"Natixis Credit Facility" has the meaning set forth in the recitals.

 

 - 11 - 

 

 

"Natixis Lien Release" means, collectively, the release of the Lien of the
Natixis Collateral Agent over the Collateral over which it has a Lien
(including, without limitation, the filing of a UCC-3 Statement in each
applicable jurisdiction), the transfer of all of the Collateral held by the
Natixis Lender, the Natixis Collateral Agent or any of their respective agents
to the Company and such further assurances regarding the release of such Lien
and Collateral as the Administrative Agent shall reasonably request (including,
if requested, such certifications or notices requested by the Administrative
Agent to be addressed to the Administrative Agent).

 

"Net Advances" means the principal amount of the outstanding Advances (inclusive
of Advances that have been requested for any outstanding Purchase Commitments
which have traded but not settled) minus the amounts then on deposit in the
Accounts (including cash and Eligible Investments) representing Principal
Proceeds.

 

"Net Asset Value" means the sum of the Market Value of each Portfolio Investment
(both owned and in respect of which there are outstanding Purchase Commitments
which have traded but not settled) in the Portfolio that is not (x) an
Ineligible Investment or (y) a Portfolio Investment which has traded but not
settled (i) in the case of a Loan, within fifteen (15) Business Days (or such
longer period of time agreed to by the Administrative Agent in its sole
discretion) from the related Trade Date thereof and (ii) in the case of any
other Portfolio Investment, within four (4) Business Days (or such longer period
of time agreed to by the Administrative Agent in its sole discretion) from the
related Trade Date thereof, multiplied by the funded principal amount of such
Portfolio Investment; provided that product of the Market Value and the
Concentration Limitation Excess will be excluded from the calculation of the Net
Asset Value.

 

"New York Collateral" has the meaning set forth in Section 8.02(b).

 

"Non-Call Period" means the period beginning on, and including, the Effective
Date and ending on, but excluding, December 23, 2017.

 

"Notice of Acquisition" has the meaning set forth in Section 1.02.

 

"Other Connection Taxes" means, with respect to any Secured Party, Taxes imposed
as a result of a present or former connection between such Secured Party and the
jurisdiction imposing such Tax (other than connections arising from such Secured
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Advance or Loan Document).

 

"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

"Parent" has the meaning set forth in the recitals.

 

"Participant Register" has the meaning specified in Section 10.06(d).

 

"Participation Interest" means a participation interest in a Loan or a debt
security.

 

"PATRIOT Act" has the meaning set forth in Section 2.04(f).

 

 - 12 - 

 

 

"Payment Direction Letter" means that certain Flow of Funds and Payment
Direction Letter, dated as of the date hereof, among the Company, the Portfolio
Manager and the Administrative Agent.

 

"Payoff Letter" means the payoff letter, dated as of the date hereof, among the
Seller, the Natixis Lender, the Natixis Collateral Agent and the other parties
to the Natixis Credit Facility, in form and substance satisfactory to the
Administrative Agent.

 

"Permitted Distribution" means, on any Business Day, distributions of Interest
Proceeds (at the discretion of the Company) to the Parent (or other permitted
equity holders of the Company); provided that amounts may be distributed
pursuant to this definition only to the extent of available Excess Interest
Proceeds and only so long as (i) no Event of Default has occurred and is
continuing (or would occur after giving effect to such Permitted Distribution),
(ii) no Market Value Event shall have occurred (or would occur after giving
effect to such Permitted Distribution), (iii) the Borrowing Base Test is
satisfied, (iv) all Portfolio Investments satisfied the Eligibility Criteria on
the Trade Date or Substitution Date, as applicable, for their acquisition by the
Company, (v) the Company gives at least two (2) Business Days' prior written
notice thereof to the Administrative Agent and (vi) not more than five Permitted
Distributions are made in any single Calculation Period.

 

"Permitted Lien" means any of the following: (a) Liens for Taxes if such Taxes
shall not at the time be due and payable or if a Person shall currently be
contesting the validity thereof in good faith by appropriate proceedings and
with respect to which reserves in accordance with GAAP have been provided on the
books of such Person, (b) Liens imposed by law, such as materialmen's,
warehousemen's, mechanics', carriers', workmen's and repairmen's Liens and other
similar Liens, arising by operation of law in the ordinary course of business
for sums that are not overdue or are being contested in good faith, (c) with
respect to any collateral underlying a Portfolio Investment, the Lien in favor
of the Company and Liens permitted under the related underlying instruments, (d)
as to agented Portfolio Investments, Liens in favor of the agent on behalf of
all the lenders of the related obligor, and (e) Liens granted pursuant to or by
the Loan Documents.

 

"Permitted Tax Distribution" means distributions to the Parent (from the
Accounts or otherwise) to the extent required to allow the Parent to make
sufficient distributions to qualify as a regulated investment company, and to
otherwise eliminate federal or state income or excise taxes payable by the
Parent in or with respect to any taxable year of the Parent (or any calendar
year, as relevant); provided that (A) the amount of any such payments made in or
with respect to any such taxable year (or calendar year, as relevant) of the
Parent shall not exceed 115% of the amounts that the Company would have been
required to distribute to the Parent to: (i) allow the Company to satisfy the
minimum distribution requirements that would be imposed by Section 852(a) of the
Code (or any successor thereto) to maintain its eligibility to be taxed as a
regulated investment company for any such taxable year, (ii) reduce to zero for
any such taxable year the Company's liability for federal income taxes imposed
on (x) its investment company taxable income pursuant to Section 852(b)(1) of
the Code (or any successor thereto), or (y) its net capital gain pursuant to
Section 852(b)(3) of the Code (or any successor thereto), and (iii) reduce to
zero the Company's liability for federal excise taxes for any such calendar year
imposed pursuant to Section 4982 of the Code (or any successor thereto), in the
case of each of (i), (ii) or (iii), calculated assuming that the Company had
qualified to be taxed as a regulated investment company under the Code and (B)
if such Permitted Tax Distributions are made after the occurrence and during the
continuance of an Event of Default, the amount of Permitted Tax Distributions
made in any 90 calendar day period shall not exceed U.S.$1,500,000.

 

 - 13 - 

 

 

"Person" means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

"Plan" means any "employee benefit plan" (as such term is defined in Section
3(3) of ERISA) subject to Section 412 of the Code or Title IV of ERISA
established by the Company, the Parent or any ERISA Affiliate.

 

"Plan Asset Rules" means the regulations issued by the United States Department
of Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the
United States Code of Federal Regulations, as modified by Section 3(42) of
ERISA.

 

"Portfolio" means all Portfolio Investments Purchased or Substituted hereunder
and not otherwise sold or liquidated.

 

"Portfolio Manager Breach" has the meaning set forth in Section 5.03(a).

 

"Portfolio Manager Party" has the meaning set forth in Section 5.03(a).

 

"Prime Rate" means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

"Principal Proceeds" means all amounts received with respect to the Portfolio
Investments or any other Collateral, and all amounts otherwise on deposit in the
Accounts (including cash contributed by the Company), in each case other than
Interest Proceeds or amounts on deposit in the Unfunded Exposure Account.

 

"Priority of Payments" has the meaning set forth in Section 4.05.

 

"Proceeding" has the meaning set forth in Section 10.07(b).

 

"Purchase" means each acquisition of a Portfolio Investment hereunder (other
than by Substitution), including, for the avoidance of doubt, by way of a
contribution by the Parent to the Company pursuant to the Parent Sale Agreement.

 

"Purchase Commitment" has the meaning set forth in Section 1.02.

 

"Ramp-Up Period" means the period from and including the Effective Date to, but
excluding, September 23, 2016.

 

"Register" has the meaning set forth in Section 10.06(b).

 

"Reinvestment Period" means the period beginning on, and including, the
Effective Date and ending on, but excluding, the earliest of (i) December 23,
2018, (ii) the date on which a Market Value Event occurs and (iii) the date on
which an Event of Default occurs.

 

"Related Party" has the meaning set forth in Section 9.01.

 

"Required Financing Providers" means the Financing Providers with respect to 66
2/3% of the aggregate principal amount of the outstanding Advances.

 

 - 14 - 

 

 

"Responsible Officer" means with respect to the Collateral Agent or the
Collateral Administrator, any officer of the Collateral Agent customarily
performing functions with respect to corporate trust matters and, with respect
to a particular corporate trust matter under this Loan Agreement, any other
officer to whom such matter is referred because of such officer's knowledge of
and familiarity with the particular subject in each case, having direct
responsibility for the administration of this Loan Agreement.

 

"Restricted Payment" means (i) any dividend or other distribution, direct or
indirect, on account of any shares or other equity interests in the Company now
or hereafter outstanding; (ii) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, by
the Company of any shares or other equity interests in the Company now or
hereafter outstanding; and (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares or other equity interests in the Company now or hereafter outstanding.

 

"Reuters Screen" means Reuters Screen LIBOR 01 Page on the Bloomberg Financial
Markets Commodities News (or on any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to U.S. dollar deposits in the
London interbank market).

 

"Revolving Loan" means any Loan (other than a Delayed Funding Term Loan, but
including funded and unfunded portions of revolving credit lines not backed by
cash and letter of credit facilities, unfunded commitments under specific
facilities and other similar loans and investments) that under the underlying
instruments relating thereto may require one or more future advances to be made
to the obligor by a creditor; but any such loan will be a Revolving Loan only to
the extent of undrawn commitments and only until all commitments by the holders
thereof to make advances to the obligor thereon expire or are terminated or are
irrevocably reduced to zero.

 

"Sanctions" means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty's Treasury of the
United Kingdom.

 

"Sanctioned Country" means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Cuba,
Iran, North Korea, Sudan and Syria).

 

"Sanctioned Person" means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person or Persons.

 

"Second Lien Loan" means a Loan (i) that is secured by a pledge of collateral,
which security interest is validly perfected and second priority (subject to
liens for taxes or regulatory charges and any other liens permitted under the
related underlying instruments that are reasonable and customary for similar
loans) under Applicable Law (other than a Loan that is second priority to a
Permitted Working Capital Lien) and (ii) the Portfolio Manager determines in
good faith that the value of the collateral securing the loan (including based
on enterprise value) on or about the time of origination or acquisition by the
Company equals or exceeds the outstanding principal balance thereof plus the
aggregate outstanding balances of all other loans of equal or higher seniority
secured by the same collateral.

 

 - 15 - 

 

 

"Secured Party" has the meaning set forth in Section 8.02(a).

 

"Secured Obligation" has the meaning set forth in Section 8.02(a).

 

"Senior Secured Loan" means any interest in a loan, including any assignment of
or participation in or other interest in a loan, that (i) is not (and is not
expressly permitted by its terms to become) subordinate in right of payment to
any obligation of the obligor in any bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation proceedings (other than pursuant to a
Permitted Working Capital Lien and customary waterfall provisions contained in
the applicable loan agreement), (ii) is secured by a pledge of collateral, which
security interest is (a) validly perfected and first priority under Applicable
Law (subject to liens permitted under the applicable credit agreement that are
reasonable for similar loans, and liens accorded priority by law in favor of any
Governmental Authority) or (b)(1) validly perfected and second priority in the
accounts, documents, instruments, chattel paper, letter-of-credit rights,
supporting obligations, deposit accounts, investments accounts and any other
assets securing any Working Capital Revolver under applicable law and proceeds
of any of the foregoing (a first priority lien on such assets a "Permitted
Working Capital Lien") and (2) validly perfected and first priority (subject to
liens for taxes or regulatory charges and any other liens permitted under the
related underlying instruments that are reasonable and customary for similar
loans) in all other collateral under Applicable Law, and (iii) the Portfolio
Manager determines in good faith that the value of the collateral for such loan
(including based on enterprise value) on or about the time of acquisition equals
or exceeds the outstanding principal balance of the loan plus the aggregate
outstanding balances of all other loans of equal or higher seniority secured by
a first priority Lien over the same collateral. For the avoidance of doubt,
debtor-in-possession loans shall constitute Senior Secured Loans.

 

"Settlement Date" has the meaning set forth in Section 1.03.

 

"Solvent" means, with respect to any entity, that as of the date of
determination, (a) the sum of such entity's debt (including contingent
liabilities) does not exceed the present fair value of such entity's present
assets; (b) such entity's capital is not unreasonably small in relation to its
business as contemplated on the date of this Agreement; and (c) such entity has
not incurred debts beyond its ability to pay such debts as they become due
(whether at maturity or otherwise). For purposes of this definition, the amount
of any contingent liability at any time shall be computed as the amount that, in
light of all of the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

 

"Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

 

"Substitute Portfolio Investment" has the meaning set forth in Section 1.05.

 

"Substitution" has the meaning set forth in Section 1.05.

 

"Substitution Date" has the meaning set forth in Section 1.03.

 

 - 16 - 

 

 

"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

"Trade Date" has the meaning set forth in Section 1.03.

 

"UCC" has the meaning set forth in Section 8.01(b).

 

"Unfunded Exposure Account" has the meaning set forth in Section 8.01(a).

 

"Unfunded Exposure Amount" means, on any date of determination, with respect to
any Delayed Funding Term Loan or Revolving Loan, an amount equal to the
aggregate amount of all unfunded commitments associated with such Delayed
Funding Term Loan or Revolving Loan, as applicable.

 

"Unfunded Exposure Shortfall" means, on any date of determination, an amount
equal to the greater of (x) 0 and (y) the Unfunded Exposure Amount minus (a)
amounts on deposit in the Unfunded Exposure Account and (b) five percent (5%) of
the Collateral Principal Amount.

 

"U.S. Person" means any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Code.

 

"U.S. Tax Compliance Certificate" has the meaning set forth in Section 3.03(f).

 

"Working Capital Revolver" means a revolving lending facility secured by all or
a portion of the current assets of the related obligor, which current assets
subject to such security interest do not constitute a material portion of the
obligor's total assets.

 

ARTICLE I
THE PORTFOLIO INVESTMENTS

 

SECTION 1.01. Purchases of Portfolio Investments. On the Effective Date, the
Company may acquire the Initial Portfolio Investments from the Seller pursuant
to the Natixis Sale Agreement, subject to the conditions specified in this
Agreement. From time to time during the Reinvestment Period, the Company may
Purchase additional Portfolio Investments, or request that Portfolio Investments
be Purchased for the Company's account, all on and subject to the terms and
conditions set forth herein.

 

SECTION 1.02. Procedures for Purchases and Related Financings.

 

(a)          Timing of Notices of Acquisition. No later than five (5) Agent
Business Days (or such shorter period as the Administrative Agent may agree in
its sole discretion) before the date on which the Company proposes that a
binding commitment to acquire any Portfolio Investment (other than an Initial
Portfolio Investment) be made by it or for its account (a "Purchase Commitment")
or that a Substitution occur, the Portfolio Manager, on behalf of the Company,
shall deliver to the Administrative Agent a notice of acquisition (a "Notice of
Acquisition").

 

(b)          Contents of Notices of Acquisition. Each Notice of Acquisition
shall consist of one or more electronic submissions to the Administrative Agent
(in such format and transmitted in such a manner as the Administrative Agent,
the Portfolio Manager and the Company may reasonably agree (which shall
initially be the format and include the information regarding such Portfolio
Investment identified on Schedule 2)), and shall be accompanied by such other
information as the Administrative Agent may reasonably request.

 

 - 17 - 

 

 

(c)          Eligibility of Portfolio Investments. The Administrative Agent
shall have the right, on behalf of all Financing Providers, to reasonably
request additional information regarding any proposed Portfolio Investment. The
Administrative Agent shall notify the Portfolio Manager and the Company
(including via e-mail or other customary electronic messaging system) of its
approval or failure to approve each Portfolio Investment proposed to be acquired
pursuant to a Notice of Acquisition (and, if approved, an initial determination
of the Market Value for such Portfolio Investment) no later than the fifth (5th)
Agent Business Day succeeding the date on which it receives such Notice of
Acquisition and any information reasonably requested in connection therewith);
provided that any Initial Portfolio Investment shall be deemed to be approved by
the Administrative Agent. The failure of the Administrative Agent to approve the
acquisition of a Portfolio Investment will not prohibit the Company from
acquiring such Portfolio Investment (subject to the conditions set forth in
Section 1.03); provided, that any Portfolio Investment not so approved prior to
its Trade Date or Substitution Date (each as defined below) shall be deemed to
be an Ineligible Investment until such later date (if any) on which such
Portfolio Investment is so approved.

 

SECTION 1.03. Conditions to Purchases or Substitutions. No Purchase Commitment,
Purchase or Substitution shall be entered into unless each of the following
conditions is satisfied (or waived as provided below) as of the date on which
such Purchase Commitment is entered into (such Portfolio Investment's "Trade
Date") or the Company consummates a Substitution (the "Substitution Date") (and
such Portfolio Investment shall not be Purchased or Substituted, and any related
Financing shall not be required to be made available to the Company by the
applicable Financing Providers, unless each of the following conditions is
satisfied or waived as of such Trade Date or Substitution Date, as applicable):

 

(1)         the information contained in the Notice of Acquisition accurately
describes, in all material respects, such Portfolio Investment and, unless
waived by the Administrative Agent, such Portfolio Investment satisfies the
eligibility criteria set forth in Schedule 3 (the "Eligibility Criteria");

 

(2)         with respect to a Purchase, the proposed Settlement Date for such
Portfolio Investment is not later than (i) in the case of a Loan, the date that
is fifteen (15) Business Days (or such longer period of time agreed to by the
Administrative Agent in its sole discretion) after such Trade Date or (ii) in
the case of any other Portfolio Investment, the date that is four (4) Business
Days (or such longer period of time agreed to by the Administrative Agent in its
sole discretion) after such Trade Date;

 

(3)         no Market Value Event has occurred and no Event of Default or event
that, with notice or lapse of time or both, would constitute an Event of Default
(a "Default"), in each case, has occurred and is continuing, and the
Reinvestment Period has not otherwise ended; and

 

(4)         after giving pro forma effect to the Purchase or Substitution of
such Portfolio Investment and the related provision of Financing (if any)
hereunder:

 

(w)        the Borrowing Base Test is satisfied;

 

(x)          the Concentration Limitations (as defined on Schedule 4) shall be
satisfied or, if not satisfied immediately prior to such Purchase Commitment,
maintained or improved;

 

 - 18 - 

 

 

(y)         the aggregate principal balance of Advances then outstanding will
not exceed, for each type of Financing available hereunder, the limit for such
type of Financing set forth in the Transaction Schedule; and

 

(z)          in the case of a Purchase, the amount of such Financing (if any)
shall be not less than U.S.$2,000,000; provided that the initial Financing shall
be not less than U.S.$100,000,000.

 

The Administrative Agent, on behalf of the Financing Providers, may waive any
conditions to a Purchase Commitment, Purchase or Substitution, as the case may
be, specified above in this Section 1.03 by written notice thereof to the
Company, the Collateral Administrator, the Portfolio Manager and the Collateral
Agent.

 

If the above conditions to a Purchase are satisfied or waived, the Portfolio
Manager shall determine, in consultation with the Administrative Agent and with
notice to any applicable Financing Providers and the Collateral Administrator,
the date on which such Purchase shall settle (the "Settlement Date" for such
Portfolio Investment) and any related Financing shall be provided.

 

SECTION 1.04. Sales of Portfolio Investments. The Company will not sell,
transfer or otherwise dispose of any Portfolio Investment or any other asset
without the prior consent of the Administrative Agent (acting at the direction
of the Required Financing Providers), except that, subject to Section 6.02(x),
the Company may sell any Portfolio Investment (including any Ineligible
Investment) or other asset so long as, (x) after giving effect thereto, no
Market Value Event has occurred and no Default or Event of Default has occurred
and is continuing and (y) the sale of such asset by the Company shall be on an
arm's-length basis and in accordance with the Portfolio Manager's standard
market practices.

 

Notwithstanding anything in this Agreement to the contrary (but subject to this
Section 1.04): (i) following the occurrence and during the continuance of an
Event of Default, neither the Company nor the Portfolio Manager on its behalf
shall have any right to cause the sale, transfer or other disposition of a
Portfolio Investment or any other asset (including, without limitation, the
transfer of amounts on deposit in the Accounts) without the prior written
consent of the Administrative Agent (which consent may be granted or withheld in
the sole discretion of the Administrative Agent), (ii) following the occurrence
of a Market Value Event, the Company shall use commercially reasonable efforts
to sell Portfolio Investments (individually or in lots, including a lot
comprised of all of the Portfolio Investments) at the sole direction of, and in
the manner (including, without limitation, the time of sale, sale price,
principal amount to be sold and purchaser) required by the Administrative Agent
(provided that the Administrative Agent shall only require sales at the
direction of the Required Financing Providers and at then-current fair market
values and in accordance with the Administrative Agent's standard market
practices) and the proceeds from such sales shall be used to prepay the Advances
outstanding hereunder and (iii) following the occurrence of a Market Value
Event, the Portfolio Manager shall have no right to act on behalf of, or
otherwise direct, the Company, the Administrative Agent, the Collateral Agent or
any other person in connection with a sale of Portfolio Investments pursuant to
any provision of this Agreement except with the prior written consent of the
Administrative Agent (including via email). Any prepayments made pursuant to
this paragraph shall automatically reduce the Financing Commitments as provided
in Section 4.07(c).

 

In connection with any sale of Portfolio Investments required by the
Administrative Agent following the occurrence of an Event of Default or a Market
Value Event, in connection with such sale, the Administrative Agent or a
designee of the Administrative Agent shall:

 

 - 19 - 

 

 

(i)          notify the Company at the Designated Email Notification Address
promptly upon distribution of bid solicitations regarding the sale of such
Portfolio Investments; and

 

(ii)         direct the Company to sell such Portfolio Investments to the
Designated Independent Broker-Dealer if the Designated Independent Broker-Dealer
provides the highest bid in the case where bids are received in respect of the
sale of such Portfolio Investments, it being understood that if the Designated
Independent Broker-Dealer provides a bid to the Administrative Agent that is the
highest bona fide bid to purchase a Portfolio Investment on a line-item basis
where such Portfolio Investment is part of a pool of Portfolio Investments for
which there is a bona fide bid on a pool basis proposed to be accepted by the
Administrative Agent (in its sole discretion), then the Administrative Agent
shall accept any such line-item bid only if such line-item bid (together with
any other line-item bids by the Designated Independent Broker-Dealer or any
other bidder for other Portfolio Investments in such pool) is greater than the
bid on a pool basis.

 

For purposes of this paragraph, the Administrative Agent shall be entitled to
disregard as invalid any bid submitted by the Designated Independent
Broker-Dealer if, in the Administrative Agent's judgment (acting reasonably):

 

(A)         either:

 

(x)          the Designated Independent Broker-Dealer is ineligible to accept
assignment or transfer of the relevant Portfolio Investments or any portion
thereof, as applicable, substantially in accordance with the then-current market
practice in the principal market for the relevant Portfolio Investments; or

 

(y)          the Designated Independent Broker-Dealer would not, through the
exercise of its commercially reasonable efforts, be able to obtain any consent
required under any agreement or instrument governing or otherwise relating to
the relevant Portfolio Investments to the assignment or transfer of the relevant
Portfolio Investments or any portion thereof, as applicable, to it; or

 

(B)         such bid is not bona fide, including, without limitation, due to (x)
the insolvency of the Designated Independent Broker-Dealer or (y) the inability,
failure or refusal of the Designated Independent Broker-Dealer to settle the
purchase of the relevant Portfolio Investments or any portion thereof, as
applicable, or otherwise settle transactions in the relevant market or perform
its obligations generally.

 

In connection with any sale of a Portfolio Investment directed by the
Administrative Agent pursuant to this Section 1.04 and the application of the
net proceeds thereof, the Company hereby appoints the Administrative Agent as
the Company's attorney-in-fact (it being understood that the Administrative
Agent shall not be deemed to have assumed any of the obligations of the Company
by this appointment), with full authority in the place and stead of the Company
and in the name of the Company to effectuate the provisions of this Section 1.04
(including, without limitation, the power to execute any instrument which the
Administrative Agent or the Required Financing Providers may deem necessary or
advisable to accomplish the purposes of this Section 1.04 or any direction or
notice to the Collateral Agent in respect to the application of net proceeds of
any such sales). None of the Administrative Agent, the Financing Providers, the
Collateral Administrator, the Securities Intermediary, the Collateral Agent nor
any Affiliate of any thereof shall incur any liability to the Company, the
Portfolio Manager or any other person in connection with any sale effected at
the direction of the Administrative Agent in accordance with this Section 1.04,
including, without limitation, as a result of the price obtained for any
Portfolio Investment, the timing of any sale or sales of Portfolio Investments
or the notice or lack of notice provided to any person in connection with any
such sale, so long as, in the case of the Administrative Agent only, any such
sale does not violate applicable law.

 

 - 20 - 

 

 

SECTION 1.05. Substitution.

 

During the Reinvestment Period, the Company may replace a Portfolio Investment
with another Portfolio Investment (each such replacement, a "Substitution" and
such new Portfolio Investment, a "Substitute Portfolio Investment") so long as
the Company has submitted a Notice of Acquisition and all applicable conditions
precedent set forth in Section 1.02(c) and Section 1.03 have been satisfied with
respect to each Substitute Portfolio Investment to be acquired by the Company in
connection with such Substitution.

 

SECTION 1.06. Certain Assumptions relating to Portfolio Investments.

 

(a)          For purposes of all calculations hereunder, any Portfolio
Investment for which the trade date in respect of a sale thereof by the Company
has occurred, but the settlement date for such sale has not occurred, shall be
considered to be owned by the Company until such settlement date.

 

(b)          For purposes of the definition of the term Market Value and the
calculation of the Net Asset Value and the Borrowing Base Test, if amounts are
reserved in the Unfunded Exposure Account in respect of unfunded commitments
under any Delayed Funding Term Loan or Revolving Loan (such Delayed Funding Term
Loan or Revolving Loan to be identified by the Portfolio Manager in writing to
the Administrative Agent and the Collateral Administrator), such Delayed Funding
Term Loan or Revolving Loan, as applicable, shall be deemed to be funded to the
extent of the amount so reserved and such amounts shall not be deemed to reduce
the Net Advances for purposes of any calculation hereunder. Unfunded commitments
under any Delayed Funding Term Loan or Revolving Loan shall not otherwise be
considered funded for such purposes.

 

ARTICLE II
THE FINANCINGS

 

SECTION 2.01. Financing Commitments. Subject to the terms and conditions set
forth herein, only during the Reinvestment Period, each Financing Provider
hereby severally agrees to make available to the Company the types of Financing
identified on the Transaction Schedule as applicable to such Financing Provider,
in U.S. dollars, in an aggregate amount, for such Financing Provider and such
type of Financing, not exceeding the amount of its Financing Commitment for such
type of Financing. The Financing Commitments shall terminate on the earliest of
(a) the last day of the Reinvestment Period, (b) the Maturity Date and (c) the
occurrence of a Market Value Event (or, if earlier, the date of termination of
the Financing Commitments pursuant to Article VII).

 

A Financing Provider with a Financing Commitment to make Advances hereunder is
referred to as a "Lender".

 

 - 21 - 

 

 

SECTION 2.02. [reserved] 

 

SECTION 2.03. Financings; Use of Proceeds.

 

(a)          Subject to the satisfaction or waiver of the conditions to the
Purchase of a Portfolio Investment set forth in Section 1.03 both as of the
related Trade Date and Settlement Date, the applicable Financing Providers will
make the applicable Financing available to the Company on the related Settlement
Date (or otherwise on the related specified borrowing date if no Portfolio
Investment is being acquired on such date) as provided herein; provided that, if
no Portfolio Investment is being acquired on such date, only the conditions set
forth in clauses (3) and (4) of Section 1.03 shall require satisfaction or
waiver.

 

(b)          Except as expressly provided herein, the failure of any Financing
Provider to make any Advance required hereunder shall not relieve any other
Financing Provider of its obligations hereunder. If any Financing Provider shall
fail to provide any Financing to the Company required hereunder, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Financing Provider to satisfy such Financing
Provider's obligations hereunder until all such unsatisfied obligations are
fully paid.

 

(c)          Subject to Section 2.03(e), the Company shall use the proceeds of
the Financings received by it hereunder to purchase the Portfolio Investments
identified in the related Notice of Acquisition or to make advances to the
obligor of Delayed Funding Term Loans or Revolving Loans in accordance with the
underlying instruments relating thereto, provided that, if the proceeds of a
Financing are deposited in the Collection Account as provided in Section 3.01
prior to or on the Settlement Date for any Portfolio Investment but the Company
is unable to Purchase such Portfolio Investment on the related Settlement Date,
or if there are proceeds of such Financing remaining after such Purchase, then,
subject to Section 3.01(a), upon written notice from the Portfolio Manager the
Collateral Agent shall apply such proceeds as provided in Section 4.05. The
proceeds of the Financings shall not be used for any other purpose.

 

(d)          With respect to any Advance, the Portfolio Manager shall, on behalf
of the Company, submit a request substantially in the form of Exhibit A to the
Lenders and the Administrative Agent, with a copy to the Collateral Agent and
the Collateral Administrator, not later than 2:00 p.m. New York City time, one
(1) Business Day prior to the Business Day specified as the date on which such
Advance shall be made and, upon receipt of such request, the Lenders shall make
such Advances in accordance with the terms set forth in Section 3.01. Any
requested Advance shall be in an amount such that, after giving effect thereto
and the related purchase (if any) of the applicable Portfolio Investment(s), the
Borrowing Base Test is satisfied.

 

(e)          If, the aggregate principal amount of the outstanding Advances is
less than the Minimum Funding Amount on any period start date specified in the
definition of the term Minimum Funding Amount, then the Portfolio Manager (on
behalf of the Company) shall be deemed to have requested an Advance on each such
date such that, after the funding thereof, the aggregate principal amount of the
outstanding Advances is equal to the Minimum Funding Amount. Unless an Event of
Default shall have occurred and is continuing or a Market Value Event shall have
occurred, the Lenders shall make a corresponding Advance in accordance with
Article III on each such date (or, if either such date is not a Business Day,
the next succeeding Business Day) (with written notice to the Collateral
Administrator by the Administrative Agent), such that after the funding thereof,
the aggregate principal amount of the outstanding Advances is equal to the
Minimum Funding Amount.

 

 - 22 - 

 

 

(f)          If two Business Days prior to the end of the Reinvestment Period,
the Company has any outstanding obligations to make future advances under any
Delayed Funding Term Loan or Revolving Loan, then the Portfolio Manager, on
behalf of the Company, shall be deemed to have requested a Financing on such
date, and the Lenders shall make a corresponding Advance on the last day of the
Reinvestment Period (with written notice to the Collateral Administrator by the
Administrative Agent) in accordance with Article III in amount equal to the
lesser of (i) the aggregate amount of all such unfunded obligations, (ii) the
Financing Commitments in excess of the aggregate principal amount of the
outstanding Advances and (iii) an amount such that the Borrowing Base Test is
satisfied after giving effect to such Advance; provided that, if the Company
provides evidence to the Administrative Agent that it has cash from other
sources that is available in accordance with the terms of this Agreement to make
any such future advances in respect of any Delayed Funding Term Loan or
Revolving Loan, then the amount of any such Advance shall be reduced by the
amount of such funds. After giving effect to such Advance, the Company shall
cause the proceeds of such Advance and cash from other sources that is available
in accordance with the terms of this Agreement in an amount equal to the
aggregate amount of all unfunded obligations remaining in respect of any Delayed
Funding Term Loans or Revolving Loans to be deposited in the Unfunded Exposure
Account and held as cash and Eligible Investments pending the funding of such
future advances or until all commitments to make such future advances are
terminated or expire or are irrevocably reduced to zero. For the avoidance of
doubt, the amounts deposited in the Unfunded Exposure Account pursuant to this
clause (f) shall not be used for any purpose other than as set forth in Section
8.01(h).

 

(g)          Without limitation to clause (f) above, the Company shall not
acquire any unfunded commitment under any Revolving Loan or Delayed Funding Term
Loan unless, on a pro forma basis after giving effect to such purchase, the
Borrowing Base Test and item 6 of the Concentration Limits will each be
satisfied.

 

SECTION 2.04. Other Conditions to Financings. Notwithstanding anything to the
contrary herein, the obligations of the Lenders to make Advances shall not
become effective until the date (the "Effective Date") on which each of the
following conditions is satisfied (or waived by the Administrative Agent in its
sole discretion):

 

(a)          Executed Counterparts. The Administrative Agent (or its counsel)
shall have received from each party hereto either (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence reasonably
satisfactory to the Administrative Agent (which may include electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

 

(b)          Loan Documents. The Administrative Agent (or its counsel) shall
have received reasonably satisfactory evidence that the Loan Documents have been
executed and are in full force and effect, and that the initial sales and
contributions (or grant of Participation Interests, as applicable) contemplated
by the Natixis Sale Agreement shall have been consummated in accordance with the
terms thereof.

 

(c)          Opinions. The Administrative Agent (or its counsel) shall have
received one or more reasonably satisfactory written opinions of Dechert LLP,
counsel for the Company, the Parent and the Seller, covering such matters
relating to the transactions contemplated hereby and by the other Loan Documents
as the Administrative Agent shall reasonably request (including, without
limitation, certain bankruptcy matters) in writing.

 

 - 23 - 

 

 

(d)          Corporate Documents. The Administrative Agent (or its counsel)
shall have received such certificates of resolutions or other action, incumbency
certificates and/or other certificates of officers of the Company, the Parent
and the Portfolio Manager as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each officer thereof or other
Person authorized to act in connection with this Agreement and the other Loan
Documents, and such other documents and certificates as the Administrative Agent
or its counsel may reasonably request relating to the organization, existence
and good standing of the Company, the Parent and the Portfolio Manager and any
other legal matters relating to the Company, the Parent, the Portfolio Manager,
this Agreement or the transactions contemplated hereby, all in form and
substance satisfactory to the Administrative Agent and its counsel.

 

(e)          Payment of Fees, Etc. The Administrative Agent, the Lenders, the
Collateral Agent and the Collateral Administrator shall have received all fees
and other amounts due and payable by the Company in connection herewith on or
prior to the Effective Date, including the fee payable pursuant to Section
4.03(e) and, to the extent invoiced, reimbursement or payment of all reasonable
and documented out-of-pocket expenses required to be reimbursed or paid by the
Company hereunder.

 

(f)          Patriot Act, Etc. To the extent requested by the Administrative
Agent or any Lender, the Administrative Agent or such Lender, as the case may
be, shall have received all documentation and other information required by
regulatory authorities under the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the "PATRIOT Act") and other applicable
"know your customer" and anti-money laundering rules and regulations.

 

(g)          Natixis Credit Facility Balance. The Administrative Agent has
received evidence satisfactory to it that the aggregate amount payable by the
Seller to the Natixis Lender and the other parties to the Natixis Credit
Facility to terminate the Natixis Credit Facility and to secure the release of
the Lien of the Natixis Collateral Agent over the Initial Portfolio Investments,
which will be paid by the Lenders in accordance with the Payment Direction
Letter, is not greater than U.S.$150,000,000.

 

(h)          Natixis Lien Release. The Administrative Agent has received a fully
executed copy of the Payoff Letter and evidence satisfactory to it that the
Natixis Lien Release will be obtained on the date that the initial Advance is
made.

 

(i)          Certain Acknowledgements. The Administrative Agent shall have
received (i) UCC, tax and judgment lien searches, bankruptcy and pending lawsuit
searches or equivalent reports or searches indicating that there are no
effective lien notices or comparable documents that name the Company as debtor
and that are filed in the jurisdiction in which the Company is organized, (ii) a
UCC lien search indicating that there are no effective lien notices or
comparable documents that name the Seller as debtor which cover any of the
Portfolio Investments (other than the Lien of the Natixis Collateral Agent that
will be released pursuant to the Natixis Lien Release) and (iii) such other
searches that the Administrative Agent deems necessary or appropriate.

 

 - 24 - 

 

 

ARTICLE III
ADDITIONAL TERMS APPLICABLE TO THE FINANCINGS

 

SECTION 3.01. The Advances.

 

(a)          Making the Advances. If the Lenders are required to make an Advance
to the Company as provided in Section 2.03, then each Lender shall make such
Advance on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, New York City time, to the Collateral Agent for deposit to
the Collection Account; provided that the Company hereby directs the Lenders to
pay the proceeds of the initial Advance hereunder in accordance with the
directions set forth in the Payment Direction Letter. Each Lender at its option
may make any Advance by causing any domestic or foreign branch or Affiliate of
such Lender to make such Advance, provided that any exercise of such option
shall not affect the obligation of the Company to repay such Advance in
accordance with the terms of this Agreement. Subject to the terms and conditions
set forth herein, the Company may borrow and prepay Advances. The Company may
reborrow Advances in an aggregate amount of U.S.$45,000,000. Except as set forth
in the immediately preceding sentence, once drawn, Advances may not be
reborrowed.

 

Payment of the proceeds of the initial Advance by the Lenders in accordance with
the instructions set forth in the Payment Direction Letter will constitute the
making of the Advance to the Company for all purposes and all obligations of the
Lenders to make such Advance shall be satisfied thereby.

 

(b)          Interest on the Advances. All outstanding Advances shall bear
interest (from and including the date on which such Advance is made) at a per
annum rate equal to the LIBO Rate for each Calculation Period in effect plus the
Applicable Margin for Advances set forth on the Transaction Schedule.
Notwithstanding the foregoing, if any principal of or interest on any Advance is
not paid when due, whether at stated maturity, upon acceleration or otherwise,
such overdue amount shall bear interest, after as well as before judgment, at a
rate per annum equal to 2% plus the rate otherwise applicable to the Advances as
provided in the preceding sentence.

 

(c)          Evidence of the Advances. Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Company to such Lender resulting from each Advance made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder. The Administrative Agent shall maintain accounts in
which it shall record (1) the amount of each Advance made hereunder, (2) the
amount of any principal or interest due and payable or to become due and payable
from the Company to each Lender hereunder and (3) the amount of any sum received
by the Administrative Agent hereunder for the account of the Lenders and each
Lender's share thereof. The entries made in the accounts maintained pursuant to
this paragraph (c) shall be prima facie evidence of the existence and amounts of
the obligations recorded therein, provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Company to repay the Advances in
accordance with the terms of this Agreement.

 

Any Lender may request that Advances made by it be evidenced by a promissory
note. In such event, the Company shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if a
registered note is requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent (such approval not
to be unreasonably withheld, conditioned or delayed). Thereafter, the Advances
evidenced by such promissory note and interest thereon shall at all times be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 

 - 25 - 

 

 

(d)          Pro Rata Treatment. Except as otherwise provided herein, all
borrowings of, and payments in respect of, the Advances shall be made on a pro
rata basis by or to the Lenders in accordance with their respective portions of
the Financing Commitments in respect of Advances held by them.

 

(e)          Illegality. Notwithstanding any other provision of this Agreement,
if any Lender or the Administrative Agent shall notify the Company that the
adoption of any law, rule or regulation, or any change therein or any change in
the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, makes it unlawful, or any central bank or other
governmental authority asserts that it is unlawful, for a Lender or the
Administrative Agent to perform its obligations hereunder to fund or maintain
Advances hereunder, then (1) the obligation of such Lender or the Administrative
Agent hereunder shall immediately be suspended until such time as such Lender or
the Administrative Agent determines (in its sole discretion) that such
performance is again lawful, (2) at the request of the Company, such Lender or
the Administrative Agent, as applicable, shall use reasonable efforts (which
will not require such party to incur a loss, other than immaterial, incidental
expenses), until such time as the Advances are required to be prepaid as
mandated by law in clause (3) below, to transfer all of its rights and
obligations under this Agreement to another of its offices, branches or
Affiliates with respect to which such performance would not be unlawful, and (3)
if such Lender or the Administrative Agent is unable to effect a transfer under
clause (2), then any outstanding Advances of such Lender shall be promptly paid
in full by the Company (together with all accrued interest and other amounts
owing hereunder) but not later than such date as shall be mandated by law;
provided that, to the extent that any such adoption or change makes it unlawful
for the Advances to bear interest by reference to the LIBO Rate, then the
foregoing clauses (1) through (3) shall not apply and the Advances shall bear
interest (from and after the last day of the Calculation Period ending
immediately after such adoption or change) at a per annum rate equal to the Base
Rate plus the Applicable Margin for Advances set forth on the Transaction
Schedule.

 

(f)          Increased Costs.

 

(i) If any Change in Law shall:

 

(A) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender;

 

(B) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Advances made by
such Lender; or

 

(C) subject any Lender or the Administrative Agent to any Taxes (other than (x)
Indemnified Taxes, (y) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (z) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or the Administrative Agent of making, continuing, converting or
maintaining any Advance or to reduce the amount of any sum received or
receivable by such Lender or the Administrative Agent hereunder (whether of
principal, interest or otherwise), then, upon request by such Lender or the
Administrative Agent, the Company will pay to such Lender or the Administrative
Agent, as the case may be, such additional amount or amounts as will compensate
such Lender or the Administrative Agent, as the case may be, for such additional
costs incurred or reduction suffered.

 

 - 26 - 

 

 

(ii)         If any Lender determines that any Change in Law regarding capital
or liquidity requirements has or would have the effect of reducing the rate of
return on such Lender's capital or on the capital of such Lender's holding
company, if any, as a consequence of this Agreement or the Advances made by such
Lender to a level below that which such Lender or such Lender's holding company
could have achieved but for such Change in Law (taking into consideration such
Lender's policies and the policies of such Lender's holding company with respect
to capital adequacy and liquidity) by an amount deemed by such Lender to be
material (which demand shall be accompanied by a statement setting forth the
basis for such demand), then from time to time the Company will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender's holding company for any such reduction suffered.

 

(iii)        A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (i) or (ii) of this Section shall be delivered to the
Company and shall be conclusive absent manifest error. The Company shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

(iv)        Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender's right to
demand such compensation; provided that the Company shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender's intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

(v)         Each Lender agrees that it will take such commercially reasonable
actions as the Company may reasonably request that will avoid the need to pay,
or reduce the amount of, any increased amounts referred to in this Section
3.01(f); provided that no Lender shall be obligated to take any actions that
would, in the reasonable opinion of such Lender, be disadvantageous to such
Lender (including, without limitation, due to a loss of money). In no event will
the Company be responsible for increased amounts referred to in this Section
3.01(f) which relates to any other entities to which any Lender provides
financing.

 

(vi)        If any Lender (A) provides notice of unlawfulness or requests
compensation under clause (e) above or this clause (f) or (B) defaults in its
obligation to make Advances hereunder, then the Company may, at its sole expense
and effort, upon written notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
10.06), all of its interests, rights and obligations under this Agreement and
the related transaction documents to an assignee identified by the Company that
shall assume such obligations (whereupon such Lender shall be obligated to so
assign), provided that, (x) such Lender shall have received payment of an amount
equal to the outstanding principal of its Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder through the date of
such assignment and (y) a Lender shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply. No prepayment fee that may otherwise
be due hereunder shall be payable to such Lender in connection with any such
assignment.

 

 - 27 - 

 

 

(g)          No Set-off or counterclaim. Subject to Section 3.03, all payments
to be made hereunder by the Company in respect of the Advances shall be made
without set-off or counterclaim and in such amounts as may be necessary in order
that every such payment (after deduction or withholding for or on account of any
present or future taxes, levies, imposts, duties or other charges of whatever
nature imposed by the jurisdiction in which the Company is organized or any
political subdivision or taxing authority therein or thereof) shall not be less
than the amounts otherwise specified to be paid under this Agreement.

 

SECTION 3.02. General. The provisions of Section 3.01 and any other provisions
relating to the types of Financings contemplated by each such section shall not
be operative until and unless such types of Financing have been made available
to the Company, as evidenced by the Transaction Schedule.

 

SECTION 3.03. Taxes.

 

(a)          Payments Free of Taxes. All payments to be made hereunder by the
Company in respect of the Advances shall be made without deduction or
withholding for any Taxes, except as required by applicable law (including
FATCA). If any applicable law requires the deduction or withholding of any Tax
from any such payment by the Company, then the Company shall be entitled to make
such deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Company
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Lender receives an amount equal
to the sum it would have received had no such deduction or withholding been
made.

 

(b)          Payment of Other Taxes by the Company. The Company shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.

 

(c)          Indemnification by the Company. The Company shall indemnify each
Lender, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Lender or required to be withheld or deducted from a payment to such Lender and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Company by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

 - 28 - 

 

 

(d)          Indemnification by the Lenders. Each Lender shall indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Company has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Company to do so),
(ii) any Taxes attributable to such Lender's failure to comply with the
provisions of 10.06 relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

 

(e)          Evidence of Payments. As soon as practicable after any payment of
Taxes by the Company to a Governmental Authority pursuant to this Section 3.03,
the Company shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(f)          Status of Secured Parties. (i) Any Secured Party that is entitled
to an exemption from or reduction of withholding Tax with respect to payments
made under any Loan Document shall deliver to the Company and the Administrative
Agent, at the time or times reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Company or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 3.03(f)
(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the Lender's
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

 

(ii) Without limiting the generality of the foregoing,

 

(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), an executed IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B) any Foreign Lender shall deliver to the Company and the Administrative Agent
(in such number of copies as shall be reasonably requested by the recipient) on
or prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Company or the Administrative Agent, but only if the Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

 

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN, IRS Form W-8BEN-E
or applicable successor form establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the "interest" article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, an IRS Form W-8BEN or IRS Form W-8BEN-E or any applicable successor
form establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the "business profits" or "other income" article of such tax
treaty;

 

 - 29 - 

 

 

(ii) an executed IRS Form W-8ECI;

 

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not a "bank" within the meaning of Section
881(c)(3)(A) of the Code, is not a "10 percent shareholder" of the Company
within the meaning of Section 881(c)(3)(B) of the Code, and is not a "controlled
foreign corporation" described in Section 881(c)(3)(C) of the Code (a "U.S. Tax
Compliance Certificate") and (y) an executed IRS Form W-8BEN, IRS Form W-8BEN-E
or applicable successor form; or

 

(iv) to the extent a Foreign Lender is not the beneficial owner, an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E
or applicable successor form, a U.S. Tax Compliance Certificate, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;

 

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be reasonably requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D) if a payment made to a Lender under any Loan Document would be subject to
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Company and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Company or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender's obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), "FATCA"
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

 

(E) The Administrative Agent shall deliver to the Company an electronic copy of
an IRS Form W-9 upon becoming a party under this Agreement. The Administrative
Agent represents to the Company that it is a "U.S. person" and a "financial
institution" within the meaning of Treasury Regulations Section 1.1441-1 and a
"U.S. financial institution" within the meaning of Treasury Regulations Section
1.1471-3T and that it will comply with its obligations to withhold under Section
1441 and FATCA.

 

 - 30 - 

 

 

(g)          Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.03 (including by
the payment of additional amounts pursuant to this Section 3.03), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(h)          Survival. Each party's obligations under this Section 3.03 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Financing Commitments, and the repayment, satisfaction or discharge of all
obligations under any Loan Document.

 

ARTICLE IV
COLLECTIONS AND PAYMENTS

 

SECTION 4.01. Interest Proceeds. The Company shall notify the obligor with
respect to each Portfolio Investment to remit all amounts that constitute
Interest Proceeds to the Collection Account. To the extent Interest Proceeds are
received other than by deposit into the Collection Account, the Company shall
cause all Interest Proceeds on the Portfolio Investments to be deposited in the
Collection Account or remitted to the Collateral Agent, and the Collateral Agent
shall credit (or cause to be credited) to the Collection Account all Interest
Proceeds received by it immediately upon receipt thereof in accordance with the
written direction of the Portfolio Manager.

 

Interest Proceeds shall be retained in the Collection Account and invested (and
reinvested) at the written direction of the Company (or the Portfolio Manager on
its behalf) delivered to the Collateral Agent in dollar-denominated high-grade
investments selected by the Portfolio Manager (unless an Event of Default has
occurred and is continuing or a Market Value Event has occurred, in which case,
selected by the Administrative Agent) ("Eligible Investments"). Eligible
Investments shall mature no later than the end of the then-current Calculation
Period.

 

Interest Proceeds on deposit in the Collection Account shall be withdrawn by the
Collateral Agent (at the written direction of the Company (or, upon the
occurrence and during the continuance of an Event of Default or upon the
occurrence of a Market Value Event, the Administrative Agent)) and applied (i)
to make payments in accordance with this Agreement or (ii) to make Permitted
Distributions or Permitted Tax Distributions in accordance with this Agreement
with two (2) Business Days prior notice to the Administrative Agent.

 

SECTION 4.02. Principal Proceeds.

 

The Company shall notify the obligor with respect to each Portfolio Investment
to remit all amounts that constitute Principal Proceeds to the Collection
Account. To the extent Principal Proceeds are received other than by deposit
into the Collection Account, the Company shall cause all Principal Proceeds
received on the Portfolio Investments to be deposited in the Collection Account
or remitted to the Collateral Agent, and the Collateral Agent shall credit (or
cause to be credited) to the Collection Account all Principal Proceeds received
by it immediately upon receipt thereof in accordance with the written direction
of the Portfolio Manager.

 

 - 31 - 

 

 

All Principal Proceeds shall be retained in the Collection Account and invested
at the written direction of the Administrative Agent in overnight Eligible
Investments selected by the Portfolio Manager (unless an Event of Default has
occurred and is continuing or a Market Value Event has occurred, in which case,
selected by the Administrative Agent). All investment income on such Eligible
Investments shall constitute Interest Proceeds.

 

Principal Proceeds on deposit in the Collection Account shall be withdrawn by
the Collateral Agent (at the written direction of the Company (or, upon the
occurrence and during the continuance of an Event of Default or upon the
occurrence of a Market Value Event, the Administrative Agent)) and applied (i)
to make payments in accordance with this Agreement or (ii) towards the purchase
price of Portfolio Investments purchased in accordance with this Agreement, in
each case with prior notice to the Administrative Agent.

 

SECTION 4.03. Principal and Interest Payments; Prepayments; Commitment Fee.

 

(a) The Company shall pay the unpaid principal amount of the Advances (together
with accrued interest thereon) to the Administrative Agent for the account of
each Lender on the Maturity Date in accordance with the Priority of Payments and
any and all cash in the Accounts shall be applied to the satisfaction of the
Secured Obligations on the Maturity Date in accordance with the Priority of
Payments.

 

(b) Accrued interest on the Advances shall be payable in arrears on each
Interest Payment Date and on the Maturity Date in accordance with the Priority
of Payments; provided that (i) interest accrued pursuant to the second sentence
of Section 3.01(b) shall be payable on demand and (ii) in the event of any
repayment or prepayment of any Advances, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment. "Interest Payment Date" means the fifth Business Day after the last
day of each Calculation Period.

 

(c)

 

(i)          Subject to the requirements of this Section 4.03(c), the Company
shall have the right from time to time to prepay outstanding Advances in whole
or in part (A) on any Business Day that JPMorgan Chase Bank, National
Association ceases to act as Administrative Agent, (B) in connection with a
Market Value Cure or (C) subject to the payment of the premium described in
clause (ii) below, up to but not more than three times during any Calculation
Period; provided that, the Company may not prepay any outstanding Advances
pursuant to this Section 4.03(c)(i)(C) during the Non-Call Period in an amount
that would cause the aggregate outstanding principal amount of the Advances to
be below the Minimum Funding Amount. The Company shall notify the Administrative
Agent, the Collateral Agent and the Collateral Administrator by electronic mail
of an executed document (attached as a .pdf or similar file) of any prepayment
pursuant to Section 4.03(c)(i)(A) or Section 4.03(c)(i)(C) not later than
2:00 p.m., New York City time, two (2) Business Days before the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of the Advances to be prepaid. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Except in connection with a Market Value Cure,
each partial prepayment of outstanding Advances shall be in an amount not less
than U.S.$2,000,000. Prepayments shall be accompanied by accrued and unpaid
interest.

 

 - 32 - 

 

 

 

(ii)         Each prepayment or commitment reduction pursuant to Section
4.03(c)(i)(C) and Section 4.07(a) that is made after the Non-Call Period and
before the 36-month anniversary of the Effective Date, whether in full or in
part, shall be accompanied by a premium equal to 1% of the principal amount of
such prepayment or commitment reduction; provided that no such premium shall be
payable with respect to any prepayment (or portion thereof) that does not exceed
the positive difference (if any) of (x) the then-current aggregate outstanding
principal amount of the Advances over (y) the then-current Minimum Funding
Amount (the "Excess Funded Amount").

 

(d) The Company agrees to pay to the Administrative Agent, for the account of
each Lender, a commitment fee in accordance with the Priority of Payments which
shall accrue at 1.00% per annum (or, during the Ramp-Up Period, 0.50% per annum)
on the average daily unused amount of the Financing Commitment of such Lender
during the period from and including the date of this Agreement to but excluding
the last day of the Reinvestment Period; provided that no commitment fee shall
be payable during the period from (x) the Business Day on which the aggregate
outstanding principal amount of the Advances is greater than or equal to
U.S.$100,000,000, if any and (y) the end of the Ramp-Up Period. Accrued
commitment fees shall be payable in arrears on each Interest Payment Date, and
on the date on which the Financing Commitments terminate. All commitment fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

 

(e) The Company agrees to pay the Administrative Agent, for the account of each
Lender, (i) an upfront fee on the date hereof in an aggregate amount equal to
U.S.$2,500,000 and (ii) following an Accordion Date, if one occurs, a fee on
such Accordion Date in an aggregate amount equal to the product of (x) 0.80% and
(y) the aggregate increase of the Financing Commitments on such Accordion Date.
Once paid, such fees or any part thereof shall not be refundable under any
circumstances.

 

(f) Without limiting Section 4.03(c), the Company shall have the obligation from
time to time to prepay outstanding Advances in whole or in part on any date with
proceeds from sales of Portfolio Investments directed by the Administrative
Agent pursuant to Section 1.04 and as set forth in Sections 2.03(f) and 8.01(h).
Prepayments shall be accompanied by accrued and unpaid interest.

 

SECTION 4.04. MV Cure Account

 

(a)           The Company shall cause all cash received by it in connection with
an Market Value Cure to be deposited in the MV Cure Account or remitted to the
Collateral Agent, and the Collateral Agent shall credit to the MV Cure Account
such amounts received by it (and identified in writing as such) immediately upon
receipt thereof. Prior to the Maturity Date, all cash amounts in the MV Cure
Account shall be invested in overnight Eligible Investments at the written
direction of the Administrative Agent (as directed by the Required Financing
Providers). All amounts contributed to the Company by Parent in connection with
an MV Event Cure shall be paid free and clear of any right of chargeback or
other equitable claim.

 

(b)          Amounts on deposit in the MV Cure Account may be withdrawn by the
Collateral Agent (at the written direction of the Company (or, upon the
occurrence and during the continuance of an Event of Default or upon the
occurrence of a Market Value Event, the Administrative Agent)) and remitted to
the Company with prior notice to the Administrative Agent (or, upon the
occurrence and during the continuance of an Event of Default or upon the
occurrence of a Market Value Event, to the Lenders for prepayment of Advances
and reduction of Financing Commitment); provided that the Company may not direct
any withdrawal from the MV Cure Account if the Borrowing Base Test is not
satisfied (or would not be satisfied after such withdrawal).

 

 - 33 - 

 

 

SECTION 4.05.   Priority of Payments On (w) each Interest Payment Date, (x) the
Maturity Date, (y) any date after the occurrence of a Market Value Event and (z)
any date after the Maturity Date following an Event of Default and the
declaration of the Secured Obligations as due and payable (each date set forth
in clauses (y) and (z) above, an "Additional Distribution Date"), the Collateral
Agent shall distribute all amounts in the Collection Account in the following
order of priority (the "Priority of Payments"):

 

(a)          To pay (i) first, amounts due or payable to the Collateral Agent,
the Collateral Administrator and the Securities Intermediary hereunder
(including fees, out-of-pocket expenses and indemnities) and (ii) second, any
other accrued and unpaid fees and out-of pocket expenses (other than the
commitment fee payable to the Lenders, but including Lender indemnities) due
hereunder, up to a maximum amount under this clause (a) of U.S.$100,000 (the
"Cap") on each Interest Payment Date, the Maturity Date and each Additional
Distribution Date (in the case of any Additional Distribution Date or the
Maturity Date, after giving effect to all payments of such amounts on any other
Additional Distribution Date or Interest Payment Date occurring in the same
calendar quarter); provided that if an Event of Default has occurred and the
Administrative Agent has terminated the Financing Commitments and declared the
Secured Obligations due and payable, the Cap shall be increased to $200,000 for
payment to the Collateral Agent, the Collateral Administrator and the Securities
Intermediary in connection with any actions it has taken with respect to
enforcement of rights on the Collateral.

 

(b)          To deposit an amount equal to the Expense Reserve Account Amount in
the Expense Reserve Account;

 

(c)          To pay interest due in respect of the Advances and commitment fees
payable to the Lenders (pro rata based on amounts due);

 

(d)          To pay (i) on each Interest Payment Date, all prepayments of the
Advances permitted or required under this Agreement (including any applicable
premium) and (ii) on the Maturity Date (and, if applicable, any Additional
Distribution Date), principal of the Advances until the Advances are paid in
full;

 

(e)          (i) prior to the end of the Reinvestment Period, at the direction
of the Portfolio Manager, to fund the Unfunded Exposure Account up to the
Unfunded Exposure Amount and (ii) after the Reinvestment Period but prior to the
Maturity Date, to fund the Unfunded Exposure Account up to the Unfunded Exposure
Amount;

 

(f)          To pay all amounts set forth in clause (a) above not paid due to
the limitation set forth therein;

 

(g)          To the extent not reimbursed out of funds on deposit in the Expense
Reserve Account, to reimburse the Portfolio Manager and the Company for any and
all reasonable costs and expenses incurred by the Portfolio Manager and the
Company, as applicable, in connection with the Collateral or in the performance
of its obligations under this Agreement;

 

(h)          To make any Permitted Distributions or Permitted Tax Distributions
(using Interest Proceeds) directed pursuant to this Agreement; and

 

(i)          (i) On any Interest Payment Date, to deposit any remaining amounts
in the Collection Account and (ii) on the Maturity Date and any Additional
Distribution Date, any remaining amounts to the Company.

 

 - 34 - 

 

 

SECTION 4.06. Payments Generally. All payments to the Lenders or the
Administrative Agent shall be made to the Administrative Agent at the account
designated in writing to the Company and the Collateral Agent for further
distribution by the Administrative Agent (if applicable). The Administrative
Agent shall give written notice to the Collateral Agent and the Collateral
Administrator (on which the Collateral Agent and the Collateral Administrator
may conclusively rely) and the Portfolio Manager of the calculation of amounts
payable to the Financing Providers in respect of the Financings and the amounts
payable to the Portfolio Manager. At least two (2) Business Days prior to each
Interest Payment Date, the Administrative Agent shall deliver an invoice to the
Portfolio Manager, the Collateral Agent and the Collateral Administrator in
respect of the interest due on such Interest Payment Date. All payments not made
to the Administrative Agent for distribution to the Lenders shall be made as
directed in writing by the Administrative Agent. Subject to Section 3.03 hereof,
all payments hereunder shall be made without setoff or counterclaim. All
payments hereunder shall be made in U.S. dollars. All interest hereunder shall
be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

 

SECTION 4.07. Termination or Reduction of Financing Commitments.

 

(a) After the Non-Call Period (or any other date if JPMorgan Chase Bank,
National Association ceases to act as Administrative Agent), the Company shall
be entitled at its option, subject to the payment of the premium described in
Section 4.03(c)(ii), and upon three (3) Business Days' prior written notice to
the Administrative Agent (with a copy to the Collateral Agent and the Collateral
Administrator) to either (i) terminate the Financing Commitments in whole upon
payment in full of all Advances, all accrued and unpaid interest, all applicable
premium and all other Secured Obligations (other than unmatured contingent
indemnification and reimbursement obligations) or (ii) reduce in part the
portion of the Financing Commitments that exceeds the sum of the outstanding
Advances. In addition, the Financing Commitments shall be reduced by the amount
of any prepayment of Advances pursuant to Section 4.03(c)(i)(C) during the
Reinvestment Period that exceeds the Excess Funded Amount.

 

(b) The Financing Commitments shall be automatically reduced on the date of any
prepayment made in accordance with the definition of "Market Value Cure" in an
amount equal to the amount of such prepayment.

 

(c) The Financing Commitments shall be reduced by the amount of the sale
proceeds resulting from a sale of any Portfolio Investment made at the direction
of the Administrative Agent pursuant to Section 1.04.

 

(d) All unused Financing Commitments as of the last day of the Reinvestment
Period shall automatically be terminated.

 

 - 35 - 

 

 

ARTICLE V
THE PORTFOLIO MANAGER

 

SECTION 5.01. Appointment and Duties of the Portfolio Manager The Company hereby
appoints the Portfolio Manager as its portfolio manager under this Agreement and
to perform the investment management functions of the Company set forth herein,
and the Portfolio Manager hereby accepts such appointment. For so long as no
Market Value Event has occurred and subject to Section 1.04, the services to be
provided by the Portfolio Manager shall consist of (x) selecting, purchasing,
managing and directing the investment, reinvestment, substitution and
disposition of Portfolio Investments, delivering Notices of Acquisition on
behalf of and in the name of the Company and (y) acting on behalf of the Company
for all other purposes hereof and the transactions contemplated hereby. The
Portfolio Manager agrees to comply with all covenants and restrictions imposed
on the Company herein and in each other Loan Document. The Company hereby
irrevocably appoints the Portfolio Manager its true and lawful agent and
attorney-in-fact (with full power of substitution) in its name, place and stead
and at its expense, in connection with the performance of its duties provided
for herein. Without limiting the foregoing:

 

(a) The Portfolio Manager shall perform its obligations hereunder with
reasonable care, using a degree of skill not less than that which the Portfolio
Manager exercises with respect to assets of the nature of the Portfolio
Investments that it manages for itself and others having similar investment
objectives and restrictions; and

 

(b) The Portfolio Manager shall not (and shall not cause the Company to) take
any action that it knows or reasonably should know would (1) violate the
constituent documents of the Company, (2) violate any law, rule or regulation
applicable to the Company, (3) require registration of the Company as an
"investment company" under the Investment Company Act of 1940, or (4)  cause the
Company to violate the terms of this Agreement or any instruments relating to
the Portfolio Investments in any material respect.

 

The Portfolio Manager may employ third parties (including its Affiliates) to
render advice (including investment advice) and assistance to the Company and to
perform any of the Portfolio Manager's duties hereunder, provided that the
Portfolio Manager shall not be relieved of any of its duties or liabilities
hereunder regardless of the performance of any services by third parties.

 

SECTION 5.02. Portfolio Manager Representations as to Eligibility Criteria; Etc.
The Portfolio Manager represents to the other parties hereto that (a) as of the
Trade Date and Settlement Date for each Portfolio Investment purchased and the
Substitution Date for each Substitute Portfolio investment, such Portfolio
Investment meets all of the applicable Eligibility Criteria (unless otherwise
consented to by the Administrative Agent) and, except as otherwise permitted
hereunder, the Concentration Limitations (as defined on Schedule 4) shall be
satisfied, or if not satisfied immediately prior to such Purchase or
Substitution, maintained or improved, after the consummation of the related
Purchase or Substitution (unless otherwise consented to by the Administrative
Agent) and (b) all of the information contained in the related Notice of
Acquisition is true, correct and complete in all material respects; provided
that, to the extent any such information was furnished to the Company by any
third party, such information is as of its delivery date true, complete and
correct in all material respects to the knowledge of the Portfolio Manager.

 

 - 36 - 

 

 

SECTION 5.03. Limitation of Liability; Indemnification.

 

(a)          None of the Portfolio Manager, its Affiliates (other than, for the
avoidance of doubt, the Company to the extent provided in the Loan Documents)
and their respective partners, members, managers, stockholders, directors,
officers, employees and agents (each a "Portfolio Manager Party") will be liable
to the Company, the Administrative Agent, the Collateral Agent, the Collateral
Administrator, the Securities Intermediary, the Financing Providers or any other
Person for any all expenses, losses, damages, liabilities, demands, charges or
claims of any kind or nature whatsoever (including reasonable attorneys' fees
and accountants' fees and costs and expenses relating to investigating or
defending any demands, charges and claims) ("Losses") incurred, or for any
decrease in the value of the Collateral as a result of, the actions taken or
recommended, or for any omissions (including, with respect to the Administrative
Agent, the Collateral Agent, the Collateral Administrator, the Securities
Intermediary, the Administrative Agent or any Financing Provider, any failure to
timely grant any consent requested by the Portfolio Manager) by, the Portfolio
Manager, its Affiliates or their respective partners, members, managers,
stockholders, directors, officers, employees or agents under or in connection
with this Agreement, except that the Portfolio Manager shall be so liable as and
to the extent such Losses arise out of or in connection with any Portfolio
Manager Breach.

 

As used herein, "Portfolio Manager Breach" means the gross negligence, willful
misconduct or bad faith on the part of the Portfolio Manager under or in
connection with this Agreement.

 

(b)          To the extent permitted by Applicable Law, the Portfolio Manager
shall indemnify and hold harmless the Agents, the Collateral Administrator and
the Financing Providers and their respective Affiliates, directors, officers,
stockholders, partners, agents, employees and controlling persons (each an
"Indemnified Person") from and against any and all Losses awarded against or
incurred by such Indemnified Person resulting from any Portfolio Manager Breach,
excluding, however, any Losses to the extent resulting from the gross
negligence, willful misconduct or bad faith on the part of such Indemnified
Person.

 

(c)          Any amounts subject to the indemnification provisions of this
Section 5.03 shall be paid by the Portfolio Manager to the Administrative Agent
on behalf of the applicable Indemnified Person within 30 Business Days following
receipt by the Portfolio Manager of the Administrative Agent's written demand
therefor (and the Administrative Agent shall pay such amounts to the applicable
Indemnified Person promptly after the receipt by the Administrative Agent of
such amounts).  The Administrative Agent, on behalf of any Indemnified Person
making a request for indemnification under this Section 5.03, shall submit to
the Portfolio Manager a certificate setting forth in reasonable detail the basis
for and the computations of the Losses with respect to which such
indemnification is requested, which certificate shall be conclusive absent
demonstrable error.

 

(d)          If the Portfolio Manager has made any indemnity payments to the
Administrative Agent, on behalf of an Indemnified Person, pursuant to this
Section 5.03 and such Indemnified Person thereafter collects any of such amounts
from others, such Indemnified Person will promptly repay such amounts collected
to the Portfolio Manager.

 

(e)          The Portfolio Manager shall not have any liability for making
indemnification hereunder to the extent any such indemnification constitutes
recourse for uncollectible or uncollected Portfolio Investments, results from or
relates to the performance of one or more Portfolio Investments or any decision
by the Portfolio Manager to acquire or sell or refrain from acquiring or selling
a Portfolio Investments or for special, punitive, indirect, consequential or
incidental damages (including but not limited to lost profits). Any
indemnification pursuant to this Section 5.03 shall not be payable from the
Collateral.

 

(f)          This Section 5.03 shall survive the termination of this Agreement
and the repayment of all amounts owing to the Financing Providers, the
Collateral Administrator and Agents hereunder.

 

 - 37 - 

 

 

ARTICLE VI
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

SECTION 6.01. Representations and Warranties. The Company (and, with respect to
clauses (a) through (e), (l), (t) through (v) and (dd), the Portfolio Manager)
represents to the other parties hereto solely with respect to itself that as of
the date hereof and each Trade Date (or as of such other date as maybe expressly
set forth below):

 

(a)          it is duly organized or incorporated, as the case may be, and
validly existing under the laws of the jurisdiction of its organization or
incorporation and has all requisite power and authority to execute, deliver and
perform this Agreement and each other Loan Document to which it is or may become
a party and to consummate the transactions herein and therein contemplated;

 

(b)          the execution, delivery and performance of this Agreement and each
such other Loan Document, and the consummation of the transactions contemplated
therein have been duly authorized by it and this Agreement and each other Loan
Document to which it is or may become a party constitutes its legal, valid and
binding obligation enforceable against it in accordance with its terms (subject
to (A) bankruptcy, insolvency, reorganization, or other similar laws affecting
the enforcement of creditors' rights generally, (B) equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (C) implied covenants of good
faith and fair dealing);

 

(c)          the execution, delivery and performance of this Agreement and each
other Loan Document to which it is or may become a party and the consummation of
such transactions do not conflict with the provisions of its governing
instruments and, except where such violation would not reasonably be expected to
have a Material Adverse Effect, will not violate in any material way any
provisions of Applicable Law or regulation or any applicable order of any court
or regulatory body and will not result in the material breach of, or constitute
a default, or require any consent, under any material agreement, instrument or
document to which it is a party or by which it or any of its property may be
bound or affected;

 

(d)          it is not subject to any Adverse Proceeding;

 

(e)          it has obtained all consents and authorizations (including all
required consents and authorizations of any governmental authority) that are
necessary or advisable to be obtained by it in connection with the execution,
delivery and performance of this Agreement and each other Loan Document to which
it is or may become a party and each such consent and authorization is in full
force and effect except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect;

 

(f)          it is not required to register as an "investment company" as
defined in the Investment Company Act of 1940, as amended;

 

(g)          it has not issued any securities that are or are required to be
registered under the Securities Act of 1933, as amended, and it is not a
reporting company under the Securities Exchange Act of 1934, as amended;

 

(h)          the Company have no Indebtedness other than (i) Indebtedness
incurred under the terms of the Loan Documents, (ii) Indebtedness incurred
pursuant to certain ordinary business expenses arising pursuant to the
transactions contemplated by this Agreement and the other Loan Documents and
(iii) if applicable, the obligation to make future payments under any Delayed
Funding Term Loan or Revolving Loan;

 

 - 38 - 

 

 

(i)          (x) it does not have underlying assets which constitute "plan
assets" within the Plan Asset Rules; and (y) neither it nor any ERISA Affiliate
has within the last six years sponsored, maintained, contributed to, or been
required to contribute to and does not have any liability with respect to any
Plan;

 

(j)          as of the date of this Agreement it is, and after giving effect to
any Advance it will be, Solvent and it is not entering into this Agreement or
any other Loan Document or consummating any transaction contemplated hereby or
thereby with any intent to hinder, delay or defraud any of its creditors;

 

(k)          it is not in default under any other contract to which it is a
party except where such default would not reasonably be expected to have a
Material Adverse Effect;

 

(l)          it has complied in all material respects with all Applicable Laws,
judgments, agreements with governmental authorities, decrees and orders with
respect to its business and properties and the Portfolio;

 

(m)          it does not have any Subsidiaries or own any Investments in any
Person other than the Portfolio Investments or Investments (i) constituting
Eligible Investments (as measured at their time of acquisition), (ii) acquired
by the Company with the approval of the Administrative Agent, or (iii) those the
Company shall have acquired or received as a distribution in connection with a
workout, bankruptcy, foreclosure, restructuring or similar process or proceeding
involving a Portfolio Investment or any issuer thereof;

 

(n) (x) it has disclosed to the Administrative Agent all agreements, instruments
and corporate or other restrictions to which it is subject, and all other
matters actually known to it, without inquiry, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and (y) no information (other than projections, forward-looking information,
general economic data, industry information or information relating to third
parties) heretofore furnished by or on behalf of the Company in writing to the
Administrative Agent or any Lender in connection with this Agreement or any
transaction contemplated hereby (after taking into account all updates,
modifications and supplements to such information) contains (or, to the extent
any such information was furnished by a third party, to the Company's knowledge
contains), when taken as a whole, as of its delivery date, any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading;

 

(o)          [Reserved];

 

(p)          the Company has timely filed all Tax returns required by Applicable
Law to have been filed by it; all such Tax returns are true and correct in all
material respects; and the Company has paid or withheld (as applicable) all
Taxes owing or required to be withheld by it (if any) shown on such Tax returns,
except any such Taxes which are being contested in good faith by appropriate
proceedings and for which adequate reserves shall have been set aside in
accordance with GAAP on its books and records;

 

(q)          the Company is and will be treated as a disregarded entity or
partnership for U.S. federal income tax purposes;

 

 - 39 - 

 

 

(r)          the Company is and will be wholly owned by the Parent, which is a
U.S. Person;

 

(s)          prior to the date hereof, the Company has not engaged in any
business operations or activities other than as an ownership entity for
Portfolio Investments and similar loan or debt obligations and activities
incidental thereto;

 

(t)          neither it nor any of its Affiliates is (i) a country, territory,
organization, person or entity named on an Office of Foreign Asset Control
(OFAC) list; (ii) a Person that resides or has a place of business in a country
or territory named on such lists or which is designated as a "Non-Cooperative
Jurisdiction" by the Financial Action Task Force on Money Laundering, or whose
subscription funds are transferred from or through such a jurisdiction; (iii) a
"Foreign Shell Bank" within the meaning of the USA Patriot Act, i.e., a foreign
bank that does not have a physical presence in any country and that is not
affiliated with a bank that has a physical presence and an acceptable level of
regulation and supervision; or (iv) a person or entity that resides in or is
organized under the laws of a jurisdiction designated by the United States
Secretary of the Treasury under Sections 311 or 312 of the USA Patriot Act as
warranting special measures due to money laundering concerns. It is in
compliance with all applicable OFAC rules and regulations and also in compliance
with all applicable provisions of the USA Patriot Act;

 

(u)          the Company has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Company, its agents and their
respective directors, managers, officers and employees (as applicable) with
Anti-Corruption Laws and applicable Sanctions, and the Company and its officers
and employees and, to its knowledge, its members and agents are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects.
None of (i) the Company or its officers and employees or (ii) to the knowledge
of the Company, any manager or agent of the Company that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person;

 

(v)         the Loan Documents represent all of the material agreements between
the Portfolio Manager, the Parent and the Seller, on the one hand, and the
Company, on the other. The Company has good and marketable title to all
Portfolio Investments and other Collateral free of any Liens (other than Liens
in favor of the Secured Parties pursuant to the Loan Documents, Permitted Liens
and inchoate liens arising by operation of law);

 

(w)          the Company is not relying on any advice (whether written or oral)
of any Lender, the Administrative Agent or any of their Affiliates;

 

(x)          there are no judgments for Taxes with respect to the Company and no
claim is being asserted with respect to the Taxes of the Company;

 

(y)          [Reserved];

 

(z)          [Reserved];

 

(aa)         [Reserved];

 

(bb)         upon the making of each Advance, the Collateral Agent, for the
benefit of the Secured Parties, will have acquired a perfected, first priority
and valid security interest (except, as to priority, for any Permitted Liens) in
such Collateral, free and clear of any adverse claim (other than Permitted
Liens) or restrictions on transferability, to the extent (as to perfection and
priority) that a security interest in said Collateral may be perfected under the
applicable UCC;

 

 - 40 - 

 

 

(cc)         the Parent (i) is not required to register as an investment company
under the Investment Company Act of 1940, as amended, and (ii) has elected to be
treated a business development corporation for purposes of the Investment
Company Act of 1940, as amended; and

 

(dd)         the Portfolio Manager is not required to register as an investment
adviser under the Investment Advisers Act of 1940, as amended.

 

SECTION 6.02. Covenants of the Company. The Company:

 

(a)          shall at all times: (i) maintain at least one independent manager
or director (who is in the business of serving as an independent manager or
director); (ii) maintain its own separate books and records and bank accounts;
(iii) hold itself out to the public and all other Persons as a legal entity
separate from any other Person; (iv) have a board of managers separate from that
of any other Person; (v) file its own Tax returns, except to the extent that the
Company is treated as a "disregarded entity" for Tax purposes and is not
required to file Taxes under Applicable Law, and pay any Taxes so required to be
paid under Applicable Law, except for those Taxes being contested in good faith
by appropriate proceedings and in respect of which the Company has established
proper reserves on its books in accordance with GAAP; (vi) not commingle its
assets with assets of any other Person; (vii) conduct its business in its own
name and comply with all organizational formalities to maintain its separate
existence; (viii) maintain separate financial statements; (ix) pay its own
liabilities only out of its own funds; (x) maintain an arm's length relationship
with the Parent and each of its other Affiliates; (xi) not hold out its credit
or assets as being available to satisfy the obligations of others; (xii)
allocate fairly and reasonably any overhead expenses that are shared with an
Affiliate, including for shared office space; (xiii) use separate stationery,
invoices and checks; (xiv) except as expressly permitted by this Agreement, not
pledge its assets as security for the obligations of any other Person; (xv)
correct any known misunderstanding regarding its separate identity; (xvi)
maintain adequate capital in light of its contemplated business purpose,
transactions and liabilities and pay its operating expenses and liabilities from
its own assets; (xvii) not acquire the obligations or any securities of its
Affiliates; (xviii) cause the managers, officers, agents and other
representatives of the Company to act at all times with respect to the Company
consistently and in furtherance of the foregoing and in the best interests of
the Company; and (xix) maintain at least one special member, who, upon the
dissolution of the sole member or the withdrawal or the disassociation of the
sole member from the Company, shall immediately become the member of the Company
in accordance with its organizational documents.

 

(b)          shall not (i) engage, directly or indirectly, in any business,
other than the actions required or permitted to be performed under the preceding
clause (a), including, other than with respect to any warrants received in
connection with a Portfolio Investment, controlling the decisions or actions
respecting the daily business or affairs of any other Person except as otherwise
permitted hereunder (which, for the avoidance of doubt, shall not prohibit the
Company from taking, or refraining to take, any action under or with respect to
a Portfolio Investment); (ii) fail to be Solvent; (iii) release, sell, transfer,
convey or assign any Portfolio Investment unless in accordance with the Loan
Documents; (iv) except for capital contributions or capital distributions
permitted under the terms and conditions of this Agreement and properly
reflected on the books and records of the Company, enter into any transaction
with an Affiliate of the Company except on commercially reasonable terms similar
to those available to unaffiliated parties in an arm's-length transaction; (v)
identify itself as a department or division of any other Person; or (vi) own any
asset or property other than the Collateral and the related assets and
incidental personal property necessary for the ownership or operation of these
assets.

 

(c)          shall take all actions consistent with and shall not take any
action contrary to the "Facts and Assumptions" sections in the opinions of
Dechert LLP, dated the date hereof, relating to certain true sale and
non-consolidation matters;

 

 - 41 - 

 

 

(d)          shall not create, incur, assume or suffer to exist any Indebtedness
other than (i) Indebtedness incurred under the terms of the Loan Documents, (ii)
Indebtedness incurred pursuant to certain ordinary business expenses arising
pursuant to the transactions contemplated by this Agreement and the other Loan
Documents and (iii) if applicable, the obligation to make future payments under
any Delayed Funding Term Loan or Revolving Loan;

 

(e)          shall maintain in effect and enforce policies and procedures
designed to ensure compliance by the Company and its managers, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions;

 

(f)          shall not amend any of its constituent documents or any document to
which it is a party in any manner that would reasonably be expected to adversely
affect the Lenders in any material respect without the prior written consent of
the Administrative Agent;

 

(g)          [Reserved];

 

(h)          shall not, without the prior consent of the Administrative Agent
(acting at the direction of the Required Financing Providers), which consent may
be withheld in the sole and absolute discretion of the Required Financing
Providers, enter into any hedge agreement;

 

(i)          shall not change its name, identity or corporate structure in any
manner that would make any financing statement or continuation statement filed
by the Company (or by the Collateral Agent on behalf of the Company) in
accordance with subsection (a) above materially misleading or change its
jurisdiction of organization, unless the Company shall have given the
Administrative Agent and the Collateral Agent at least 30 days prior written
notice thereof, and shall promptly file, or authorize the filing of, appropriate
amendments to all previously filed financing statements and continuation
statements (and shall provide a copy of such amendments to the Collateral Agent
and Administrative Agent together with written confirmation to the effect that
all appropriate amendments or other documents in respect of previously filed
statements have been filed);

 

(j)          shall do or cause to be done all things reasonably necessary to (i)
preserve and keep in full force and effect its existence as a limited liability
company and take all reasonable action to maintain its rights, franchises,
licenses and permits material to its business in the jurisdiction of its
formation and (ii) qualify and remain qualified as a limited liability company
in good standing in each jurisdiction where the failure to qualify and remain
qualified would reasonably be expected to have a Material Adverse Effect;

 

(k)         shall comply with all Applicable Law (whether statutory, regulatory
or otherwise), except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect;

 

(l)           shall not merge into or consolidate with any person or dissolve,
terminate or liquidate in whole or in part, in each case, without the prior
written consent of the Administrative Agent;

 

(m)          except for Investments permitted by Section 6.02(u)(C) and without
the prior written consent of the Administrative Agent, shall not form, or cause
to be formed, any Subsidiaries; or make or suffer to exist any loans or advances
to, or extend any credit to, or make any investments (by way of transfer of
property, contributions to capital, purchase of stock or securities or evidences
of indebtedness, acquisition of the business or assets, or otherwise) in, any
Affiliate or any other Person except investments as otherwise permitted herein
and pursuant to the other Loan Documents;

 

 - 42 - 

 

 

(n)          shall ensure that (i) its affairs are conducted so that its
underlying assets do not constitute "plan assets" within the meaning of the Plan
Asset Rules, and (ii) neither it nor any ERISA Affiliate sponsors, maintains,
contributes to or is required to contribute to or has any liability with respect
to any Plan;

 

(o)          except for the security interest granted hereunder and as otherwise
permitted hereunder, shall not sell, pledge, assign or transfer to any other
Person, or grant, create, incur, assume or suffer to exist any Lien on the
Collateral or any interest therein (other than Liens in favor of the Secured
Parties pursuant to the Loan Documents, Permitted Liens and inchoate liens
arising by operation of law), and the Company shall defend the right, title, and
interest of the Collateral Agent (for the benefit of the Secured Parties) and
the Lenders in and to the Collateral against all claims of third parties
claiming through or under the Company (other than Liens in favor of the Secured
Parties pursuant to the Loan Documents, Permitted Liens and inchoate liens
arising by operation of law);

 

(p)          shall promptly furnish to the Administrative Agent, and the
Administrative Agent shall furnish to the Lenders, copies of the following
financial statements, reports and information:  (i) as soon as available, but in
any event within 120 days after the end of each fiscal year of the Parent, a
copy of the audited consolidated and consolidating balance sheet of the Parent
and its consolidated Subsidiaries as at the end of such year, the related
consolidated and consolidating statements of income for such year and the
related consolidated statements of changes in net assets and of cash flows for
such year, setting forth in each case in comparative form the figures for the
previous year; provided, that the financial statements required to be delivered
pursuant to this clause (i) which are made available via EDGAR, or any successor
system of the Securities Exchange Commission, in the Parent's annual report on
Form 10-K, shall be deemed delivered to the Administrative Agent on the date
such documents are made so available; (ii) as soon as available and in any event
within 45 days after the end of each fiscal quarter of each fiscal year (other
than the last fiscal quarter of each fiscal year), an unaudited consolidated and
consolidating balance sheet of the Parent and its consolidated Subsidiaries as
of the end of such fiscal quarter and including the prior comparable period (if
any), and the unaudited consolidated and consolidating statements of income of
the Parent and its consolidated Subsidiaries for such fiscal quarter and for the
period commencing at the end of the previous fiscal year and ending with the end
of such fiscal quarter, and the unaudited consolidated statements of cash flows
of the Parent and its consolidated Subsidiaries for the period commencing at the
end of the previous fiscal year and ending with the end of such fiscal quarter;
provided, that the financial statements required to be delivered pursuant to
this clause (ii) which are made available via EDGAR, or any successor system of
the Securities Exchange Commission, in Parent's quarterly report on Form 10-Q,
shall be deemed delivered to the Administrative Agent on the date such documents
are made so available; and (iii) from time to time, such other information or
documents (financial or otherwise) as the Administrative Agent or the Required
Financing Providers may reasonably request;

 

(q)          shall pay or discharge or cause to be paid or discharged, before
the same shall become delinquent, all Taxes levied or imposed upon the Company
or upon the income, profits or property of the Company; provided that the
Company shall not be required to pay or discharge or cause to be paid or
discharged any such Tax (i) the amount, applicability or validity of which is
being contested in good faith by appropriate proceedings and for which disputed
amounts adequate reserves in accordance with GAAP have been made or (ii) the
failure of which to pay or discharge could not reasonably be expected to have a
Material Adverse Effect;

 

 - 43 - 

 

 

(r)          shall permit representatives of the Administrative Agent at any
time and from time to time as the Administrative Agent shall reasonably request
(A) to inspect and make copies of and abstracts from its records relating to the
Portfolio Investments and (B) to visit its properties in connection with the
collection, processing or managing of the Portfolio Investments for the purpose
of examining such records, and to discuss matters relating to the Portfolio
Investments or such Person's performance under this Agreement and the other Loan
Documents with any officer or employee or auditor (if any) of such Person having
knowledge of such matters. The Company agrees to render to the Administrative
Agent such clerical and other assistance as may be reasonably requested with
regard to the foregoing; provided that such assistance shall not interfere in
any material respect with the Company's or the Portfolio Manager's business and
operations. So long as no Event of Default has occurred and is continuing, such
visits and inspections shall occur only (i) upon five (5) Business Days' prior
written notice, (ii) during normal business hours and (iii) no more than once in
any calendar year. During the existence of an Event of Default, there shall be
no limit on the timing or number of such inspections and only one (1) Business
Day' prior notice will be required before any inspection;

 

(s)          shall not use any part of the proceeds of any Advance, whether
directly or indirectly, for any purpose that entails a violation of any of the
regulations of the Board of Governors of the Federal Reserve System of the
United States of America, including Regulations T, U and X;

 

(t)          shall not make any Restricted Payments without the prior written
consent of the Administrative Agent; provided that (A) the Company may make
Permitted Distributions subject to the other requirements of this Agreement and
(B) the Company may make Permitted Tax Distributions so long as (i) after giving
effect to such Permitted Tax Distribution, the Borrowing Base Test is satisfied,
(ii) the Company gives at least two (2) Business Days prior notice thereof to
the Administrative Agent and (iii) if Permitted Tax Distributions are made after
the occurrence and during the continuance of an Event of Default, the aggregate
amount of all Permitted Tax Distributions made in any 90 calendar day period
(after giving effect to such Permitted Tax Distribution) is not greater than
$1,500,000;

 

(u)          shall not make or hold any Investments, except the Portfolio
Investments or Investments (A) constituting Eligible Investments (measured at
the time of acquisition), (B) that have been consented to by the Administrative
Agent, (C) those the Company shall have acquired or received as a distribution
in connection with a workout, bankruptcy, foreclosure, restructuring or similar
process or proceeding involving a Portfolio Investment or any issuer thereof or
(D) received in connection with making an Eligible Investment;

 

(v)         shall not request any Advance, and the Company shall not directly,
or to the knowledge of the Company, indirectly, use, and shall procure that its
agents shall not directly, or to the knowledge of the Company, indirectly, use,
the proceeds of any Advance (A) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto;

 

(w)          shall not acquire any Revolving Loan or Delayed Funding Term Loan
if such acquisition would cause the Unfunded Exposure Amount, collateralized or
uncollateralized, to exceed 10% of the Collateral Principal Amount;

 

(x)          other than pursuant to the Natixis Sale Agreement, the Parent Sale
Agreement or in connection with a Substitution, shall not transfer to any of its
Affiliates any Portfolio Investment purchased from any of its Affiliates (other
than sales to Affiliates conducted on terms and conditions consistent with those
of an arm's length transaction and, if applicable, at fair market value);

 

 - 44 - 

 

 

(y)          shall post on a password protected website maintained by the
Portfolio Manager to which the Administrative Agent will have access or deliver
via email to the Administrative Agent, with respect to each obligor in respect
of a Portfolio Investment, within fifteen (15) Business Days of the completion
of the Portfolio Manager's portfolio review of such obligor (which, for any
individual obligor, shall occur no less frequently than quarterly), without
duplication of any other reporting requirements set forth in this Agreement or
any other Loan Document, any management discussion and analysis provided by such
obligor and any financial reporting packages with respect to such obligor and
with respect to each Portfolio Investment for such obligor (including any
attached or included information, statements and calculations) to the extent
received by the Company as of the date of the completion of such review. The
Company shall cause the Portfolio Manager to provide such other information as
the Administrative Agent may reasonably request with respect to any Portfolio
Investment or obligor (to the extent reasonably available to the Portfolio
Manager);

 

(z)          shall not elect to be classified as other than a disregarded entity
or partnership for U.S. federal income tax purposes, nor shall the Company take
any other action or actions that would cause it to be classified, taxed or
treated as a corporation or publicly traded partnership taxable as a corporation
for U.S. federal income tax purposes (including transferring interests in the
Company on or through an established securities market or secondary market (or
the substantial equivalent thereof), within the meaning of Section 7704(b) of
the Code (and Treasury regulations thereunder);

 

(aa)         shall only have partners or owners that are treated as U.S. Persons
or that are disregarded entities owned by a U.S. Person and shall not recognize
the transfer of any interest in the Company that constitutes equity for U.S.
federal income tax purposes to a person that is not a U.S. Person;

 

(bb)         shall from time to time execute and deliver all such supplements
and amendments hereto and all such financing statements, continuation
statements, instruments of further assurance and other instruments, and shall
take such other action as may be reasonably necessary to secure the rights and
remedies of the Secured Parties hereunder and to grant more effectively all or
any portion of the Collateral, maintain or preserve the security interest (and
the priority thereof) of this Agreement or to carry out more effectively the
purposes hereof, perfect, publish notice of or protect the validity of any grant
made or to be made by this Agreement, preserve and defend title to the
Collateral and the rights therein of the Collateral Agent and the Secured
Parties in the Collateral and the Collateral Agent against the claims of all
persons and parties, pay any and all Taxes levied or assessed upon all or any
part of the Collateral and use its commercially reasonable efforts to minimize
Taxes and any other costs arising in connection with its activities or give,
execute, deliver, file and/or record any financing statement, notice,
instrument, document, agreement or other papers that may be necessary or
desirable to create, preserve, perfect or validate the security interest granted
pursuant to this Agreement or to enable the Collateral Agent to exercise and
enforce its rights hereunder with respect to such pledge and security interest,
and hereby authorizes the Collateral Agent to file a UCC financing statement
listing 'all assets of the debtor' in the collateral description of such
financing statement;

 

(cc)         shall use all commercially reasonable efforts to elevate all
Participation Interests granted under the Natixis Sale Agreement to absolute
assignments within the applicable then-current standard settlement timeframes
set forth in LSTA guidelines;

 

(dd)         On the Effective Date, shall promptly (or, in any event, on the
Effective Date) cause the initial Advance to be applied to pay in full all
amounts payable by the Seller under the Natixis Credit Facility and shall obtain
the Natixis Lien Release;

 

(ee)         shall not become liable in any way, whether directly or by
assignment or as a guarantor or other surety, for the obligations of a lessee
under any lease, hire any employees or make any distributions (other than in
accordance with this Agreement);

 

 - 45 - 

 

 

(ff)         shall not maintain any bank accounts or securities accounts other
than the Accounts;

 

(gg)       [Reserved];

 

(hh)       [Reserved];

 

(ii)         except as otherwise expressly permitted herein, shall not cancel or
terminate any of the underlying instruments in respect of a Portfolio Investment
to which it is party or beneficiary (in any capacity), or consent to or accept
any cancellation or termination of any of such agreements unless (in each case)
the Administrative Agent shall have consented thereto in its sole discretion;
and

 

(jj)         shall give notice to the Administrative Agent promptly in writing
upon the occurrence of any of the following:

 

(i)          any Adverse Proceeding; and

 

(ii)         any adverse claim asserted against any of the Portfolio
Investments, the Accounts or any other Collateral.

 

SECTION 6.03. Amendments of Portfolio Investments, Etc. If the Company or the
Portfolio Manager receives any notice or other communication concerning any
amendment, supplement, consent, waiver or other modification of any Portfolio
Investment or any related underlying instrument or rights thereunder (each, an
"Amendment") with respect to any Portfolio Investment or any related underlying
instrument, or makes any affirmative determination to exercise or refrain from
exercising any rights or remedies thereunder, it will give prompt (and in any
event, not later than three (3) Business Days') notice thereof to the
Administrative Agent. In any such event, the Company shall exercise all voting
and other powers of ownership relating to such Amendment or the exercise of such
rights or remedies as the Portfolio Manager shall deem appropriate under the
circumstances. If an Event of Default has occurred and is continuing or a Market
Value Event has occurred, the Company will exercise all voting and other powers
of ownership as the Administrative Agent (acting at the direction of the
Required Financing Providers) shall instruct (it being understood that if the
terms of the related underlying instrument expressly prohibit or restrict any
such rights given to the Administrative Agent, then such right shall be limited
to the extent necessary so that such prohibition or restriction is not
violated).

 

 - 46 - 

 

 

ARTICLE VII
EVENTS OF DEFAULT

 

If any of the following events ("Events of Default") shall occur:

 

(a)          the Company shall fail to pay any amount owing by it in respect of
the Secured Obligations (whether for principal, interest, fees or other amounts)
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise and, in the case
of amounts other than principal and interest, such failure continues for a
period of one (1) Business Day (or, in the case of a default in payment
resulting solely from an administrative error or omission by the Collateral
Agent or from a Disruption Event, two (2) Business Days) following the earlier
of (x) the Company becoming aware of such failure or (y) receipt of written
notice by the Company of such failure;

 

(b)          any representation or warranty made or deemed made by or on behalf
of the Company, the Portfolio Manager (collectively, the "Credit Risk Parties")
or the Seller herein or in any Loan Document or any amendment or modification
thereof or waiver thereunder, or in any report, certificate, or other document
(other than projections, forward-looking information, general economic data,
industry information or information relating to third parties) furnished
pursuant hereto or in connection herewith or any amendment or modification
thereof or waiver thereunder, shall prove to have been incorrect in any material
respect when made or deemed made (it being understood that the failure of a
Portfolio Investment to satisfy the Eligibility Criteria after the date of its
purchase shall not constitute a failure) and if such failure is capable of being
remedied, such failure shall continue for a period of 30 days following the
earlier of (i) receipt by such Credit Risk Party or the Seller, as applicable,
of written notice of such inaccuracy from the Administrative Agent and (ii) an
officer of such Credit Risk Party or the Seller, as applicable, becoming aware
of such inaccuracy (or, if such failure could not reasonably be expected to be
cured within 30 days, such Credit Risk Party or the Seller, as applicable,
commences and diligently pursues such cure and such failure is cured within 45
days);

 

(c)(A) the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 6.02(a)(i) through (vii), (xi) or (xix), (b)(i)
through (iv), (d), (f), (h), (i), (l), (m), (o), (t), (v), (dd) or (ee) or (B)
any Credit Risk Party or the Seller shall fail to observe or perform any other
covenant, condition or agreement contained herein (it being understood that the
failure of a Portfolio Investment to satisfy the Eligibility Criteria after the
date of its purchase shall not constitute such a failure) or in any other Loan
Document and, in the case of this clause (B), if such failure is capable of
being remedied, such failure shall continue for a period of 30 days following
the earlier of (i) receipt by such Credit Risk Party or the Seller, as
applicable, of written notice of such failure from the Administrative Agent and
(ii) an officer of such Credit Risk Party or the Seller, as applicable, becoming
aware of such failure (or, if such failure could not reasonably be expected to
be cured within 30 days, such Credit Risk Party or the Seller, as applicable,
commences and diligently pursues such cure and such failure is cured within 45
days);

 

(d) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Credit Risk Party or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Credit
Risk Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for thirty (30) days or an
order or decree approving or ordering any of the foregoing shall be entered;

 

 - 47 - 

 

 

(e) any Credit Risk Party shall (i) voluntarily commence any proceeding or file
any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (d) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for such Credit Risk Party or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(f) any Credit Risk Party shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due;

 

(g) the passing of a resolution by the equity holders of the Company in respect
of the winding up on a voluntary basis of the Company;

 

(h) any final judgments or orders (not subject to appeal or otherwise
non-appealable) by one or more courts of competent jurisdiction for the payment
of money in an aggregate amount in excess of U.S.$1,000,000 (after giving effect
to insurance, if any, available with respect thereto) shall be rendered against
the Company, and the same shall remain unsatisfied, unvacated, unbonded or
unstayed for a period of sixty (60) days after the date on which the right to
appeal has expired;

 

(i) an ERISA Event occurs;

 

(j) a Change of Control occurs;

 

(k) the Company or the arrangements contemplated by the Loan Documents, shall
become required to register as an "investment company" within the meaning of the
Investment Company Act of 1940, as amended;

 

(l) the Portfolio Manager resigns as Portfolio Manager under this Agreement; or

 

(m) (i) failure of the Company to fund the Unfunded Exposure Account when
required in accordance with Section 2.03(f) other than in the case that any
Lender fails to make the Advance required in accordance with Section 2.03(f) or
(ii) failure of the Company to satisfy its obligations in respect of unfunded
obligations with respect to any Delayed Funding Term Loan or Revolving Loan
other than if the Company provides the Administrative Agent with written notice
in reasonable detail stating that it has elected not to fund any applicable
amount due to a good faith contractual dispute with respect to the related
Portfolio Investment or a determination by the Company that an advance is not
required under its underlying instruments; provided that the failure of the
Company to undertake any action set forth in this clause (m) is not remedied
within two Business Days;

 

 - 48 - 

 

 

then, and in every such event (other than an event with respect to the Company
described in clause (d) or (e) of this Article), and at any time thereafter in
each case during the continuance of such event, the Administrative Agent may,
and at the request of the Required Financing Providers shall, by notice to the
Company, take either or both of the following actions, at the same or different
times:  (i) terminate the Financing Commitments, and thereupon the Financing
Commitments shall terminate immediately, and (ii) declare all of the Secured
Obligations then outstanding to be due and payable in whole (or in part, in
which case any Secured Obligations not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the Secured
Obligations so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Company accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Company; and
in case of any event with respect to the Company described in clause (d) or (e)
of this Article, the Financing Commitments shall automatically terminate and all
Secured Obligations then outstanding, together with accrued interest thereon and
all fees and other obligations of the Company accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Company.

 

ARTICLE VIII
ACCOUNTS; COLLATERAL SECURITY

 

SECTION 8.01. The Accounts; Agreement as to Control.

 

(a) Establishment and Maintenance of Accounts. The Company hereby appoints The
Bank of New York Mellon Trust Company, National Association as Securities
Intermediary and has directed and the Securities Intermediary hereby
acknowledges that it has established (1) an account designated as the "Custodial
Account", (2) an account designated as the "Collection Account", (3) an account
designated as the "MV Cure Account", (4) an account designated as the "Expense
Reserve Account" and (5) an account designated as the "Unfunded Exposure
Account" (the Unfunded Exposure Account, together with the Collection Account,
the Custodial Account, the MV Cure Account, the Expense Reserve Account and any
successor accounts established in connection with the resignation or removal of
the Securities Intermediary, the "Accounts"), and the account numbers for the
Accounts are set forth on the Transaction Schedule. The Securities Intermediary
agrees to maintain each of the Accounts as a securities intermediary in the name
of the Company subject to the lien of the Collateral Agent under this Agreement
and (y) agrees not to change the name or account number of any Account without
the prior consent of the Collateral Agent. The Securities Intermediary hereby
certifies that it is a bank or trust company that in the ordinary course of
business maintains securities accounts for others and in that capacity has
established the Accounts in the name of the Company.

 

(b) Collateral Agent in Control of Securities Accounts. Each of the parties
hereto hereby agrees that (1) each Account shall be deemed to be a "securities
account" (within the meaning of Section 8-501(a) of the Uniform Commercial Code
in effect in the State of New York (the "UCC")), (2) all property credited to
any Account shall be treated as a financial asset for purposes of Article 8 of
the UCC and (3) except as otherwise expressly provided herein, the Collateral
Agent will be exclusively entitled to exercise the rights that comprise each
financial asset credited to each Account. The parties hereto agree that the
Securities Intermediary shall act only on entitlement orders or other
instructions with respect to the Accounts originated by the Collateral Agent and
no other person (and without further consent by any other person); and the
Collateral Agent, for the benefit of the Secured Parties, shall have exclusive
control and the sole right of withdrawal over each Account. The only permitted
withdrawals from the Accounts shall be in accordance with the provisions of this
Agreement. Furthermore, the parties hereto agree that the Portfolio Manager may,
in its sole discretion, but shall not be obligated to, direct the Securities
Intermediary and the Collateral Agent to withdraw from the Expense Reserve
Account and pay to the Portfolio Manager an amount equal to any and all
reasonable costs and expenses incurred on behalf of the Company in connection
with its management, administration and collection activities with respect to
the Collateral and in compliance with the terms of this Agreement; provided that
such amount shall not exceed U.S.$100,000 during any Calculation Period.

 

 - 49 - 

 

 

(c) Subordination of Lien, Etc. If the Securities Intermediary has or
subsequently obtains by agreement, operation of law or otherwise a security
interest in any Account or any security entitlement credited thereto, the
Securities Intermediary hereby agrees that such security interest shall be
subordinate to the security interest of the Collateral Agent. The property
credited to any Account will not be subject to deduction, set-off, banker's
lien, or any other right in favor of any person other than the Collateral Agent
(except that the Securities Intermediary may set-off (1) all amounts due to the
Securities Intermediary in respect of its customary fees and expenses for the
routine maintenance and operation of the Accounts, and (2) the face amount of
any checks which have been credited to any Account but are subsequently returned
unpaid because of uncollected or insufficient funds).

 

(d) Property Registered, Indorsed, etc. to Securities Intermediary. All
securities or other property represented by a promissory note or an instrument
underlying any financial assets credited to any Account shall be registered in
the name of the Securities Intermediary, indorsed to the Securities Intermediary
in blank or credited to another securities account maintained in the name of the
Securities Intermediary, and in no case will any financial asset credited to any
Account be registered in the name of the Company, payable to the order of the
Company or specially indorsed to the Company except to the extent the foregoing
have been specially indorsed to the Securities Intermediary or in blank.

 

(e) Jurisdiction; Governing Law of Accounts. The establishment and maintenance
of each Account and all interests, duties and obligations related thereto shall
be governed by the law of the State of New York and the "securities
intermediary's jurisdiction" (within the meaning of Section 8-110 of the UCC)
shall be the State of New York. Terms used in this Section 8.01 without
definition have the meanings given to them in the UCC.

 

(f) No Duties. The parties hereto acknowledge and agree that the Securities
Intermediary shall not have any additional duties under this Agreement other
than those expressly set forth in this Section 8.01, and the Securities
Intermediary shall satisfy those duties expressly set forth in this Section 8.01
so long as it acts without gross negligence, fraud, reckless disregard or
willful misconduct. Without limiting the generality of the foregoing, the
Securities Intermediary shall not be subject to any fiduciary or other implied
duties, and the Securities Intermediary shall not have any duty to take any
discretionary action or exercise any discretionary powers. The Securities
Intermediary shall be subject to all of the rights, protections and immunities
given to the Collateral Agent hereunder, including indemnities.

 

(g) Investment of Funds on Deposit in the Expense Reserve Account and Unfunded
Exposure Account. All amounts on deposit in the Expense Reserve Account and
Unfunded Exposure Account shall be invested (and reinvested) at the written
direction of the Company (or the Portfolio Manager on its behalf) delivered to
the Collateral Agent in Eligible Investments; provided that, following the
occurrence of an Event of Default or a Market Value Event, all amounts on
deposit in the Expense Reserve Account and the Unfunded Exposure Account shall
be invested, reinvested and otherwise disposed of at the written direction of
the Administrative Agent delivered to the Collateral Agent.

 

(h) Unfunded Exposure Account.

 

(i)          Amounts may be deposited into the Unfunded Exposure Account from
time to time in accordance with Section 4.05. Amounts shall also be deposited
into the Unfunded Exposure Account as set forth in Section 2.03(f).

 

 - 50 - 

 

 

(ii)         While an Event of Default is not occurring and a Market Value Event
has not occurred and subject to satisfaction of the Borrowing Base Test and
Section 2.03(g) (each after giving effect to such release), the Portfolio
Manager may direct, by means of an instruction in writing to the Securities
Intermediary (with a copy to the Collateral Administrator), the release of funds
on deposit in the Unfunded Exposure Account (i) for the purpose of funding the
Company's unfunded commitments with respect to Delayed Funding Term Loans and
Revolving Loans, for deposit into the Collection Account and (ii) so long as no
Unfunded Exposure Shortfall exists or would exist after giving effect to the
withdrawal. Upon the occurrence and during the continuance of an Event of
Default or the occurrence of a Market Value Event, at the written direction of
the Administrative Agent (with a copy to the Collateral Administrator), the
Securities Intermediary shall transfer all amounts in the Unfunded Exposure
Account to the Collection Account to prepay the outstanding Advances. Upon the
direction of the Company by means of an instruction in writing to the Securities
Intermediary (with a copy to the Collateral Administrator, the Collateral Agent
and the Administrative Agent), any amounts on deposit in the Unfunded Exposure
Account in excess of outstanding funding obligations of the Company shall be
released to the Collection Account to prepay the outstanding Advances.

 

SECTION 8.02. Collateral Security; Pledge; Delivery.

 

(a) Grant of Security Interest. As collateral security for the prompt payment in
full when due of all the Company's obligations to the Agents and the Lenders
(collectively, the "Secured Parties") under this Agreement (collectively, the
"Secured Obligations"), the Company hereby pledges to the Collateral Agent and
grants a continuing security interest in favor of the Collateral Agent in all of
the Company's right, title and interest in, to and under (in each case, whether
now owned or existing, or hereafter acquired or arising) all accounts, payment
intangibles, general intangibles, chattel paper, electronic chattel paper,
instruments, deposit accounts, letter-of-credit rights, investment property, and
any and all other property of any type or nature owned by it (all of the
property described in this clause (a) being collectively referred to herein as
"Collateral"), including: (1) each Portfolio Investment, (2) all of the
Company's interests in the Accounts and all investments, obligations and other
property from time to time credited thereto, (3) the Natixis Sale Agreement and
all rights related thereto, (4) the Parent Sale Agreement and all rights related
thereto, (5) all other property of the Company and (6) all proceeds thereof, all
accessions to and substitutions and replacements for, any of the foregoing, and
all rents, profits and products of any thereof.

 

(b) Delivery and Other Perfection. In furtherance of the collateral arrangements
contemplated herein, the Company shall (1) Deliver to the Collateral Agent the
Collateral hereunder as and when acquired by the Company; (2) if any of the
securities, monies or other property pledged by the Company hereunder are
received by the Company, forthwith take such action as is necessary to ensure
the Collateral Agent's continuing perfected security interest in such Collateral
(including Delivering such securities, monies or other property to the
Collateral Agent); and (3) upon the reasonable request of the Administrative
Agent, deliver to the Administrative Agent, the Financing Providers and the
Collateral Agent, at the expense of the Company, legal opinions from Dechert LLP
or other counsel reasonably acceptable to the Administrative Agent and the
Financing Providers, as to the perfection and priority of the Collateral Agent's
security interest in any of the Collateral.

 

"Deliver" (and its correlative forms) means the taking of the following steps by
the Company or the Portfolio Manager:

 

(1) in the case of Portfolio Investments and Eligible Investments and amounts on
deposit in the MV Cure Account, by (x) causing the Securities Intermediary to
indicate by book entry that a financial asset comprised thereof has been
credited to the applicable Account and (y) causing the Securities Intermediary
to agree that it will comply with entitlement orders originated by the
Collateral Agent with respect to each such security entitlement without further
consent by the Company;

 

 - 51 - 

 

 

(2) in the case of each general intangible, by notifying the obligor thereunder
of the security interest of the Collateral Agent;

 

(3) in the case of Portfolio Investments consisting of money or instruments (the
"New York Collateral") that do not constitute a financial asset forming the
basis of a security entitlement delivered to the Collateral Agent pursuant to
clause (1) above, by causing (x) the Collateral Agent to obtain possession of
such New York Collateral in the State of New York, or (y) a person other than
the Company and a securities intermediary (A)(I) to obtain possession of such
New York Collateral in the State of New York, and (II) to then authenticate a
record acknowledging that it holds possession of such New York Collateral for
the benefit of the Collateral Agent or (B)(I) to authenticate a record
acknowledging that it will take possession of such New York Collateral for the
benefit of the Collateral Agent and (II) to then acquire possession of such New
York Collateral in the State of New York;

 

(4) in the case of any account which constitutes a "deposit account" under
Article 9 of the UCC, by causing the Securities Intermediary to continuously
identify in its books and records the security interest of the Collateral Agent
in such account and, except as may be expressly provided herein to the contrary,
establishing dominion and control over such account in favor of the Collateral
Agent; and

 

(5) in all cases, by filing or causing the filing of a financing statement with
respect to such Collateral with the Delaware Secretary of State.

 

(c) Remedies, Etc. During the period in which an Event of Default shall have
occurred and be continuing, the Collateral Agent shall (but only if and to the
extent directed in writing by the Required Financing Providers, with a copy to
the Company) do any of the following:

 

(1) Exercise in respect of the Collateral, in addition to other rights and
remedies provided for herein or otherwise available to it, all the rights and
remedies of a secured party under the UCC (whether or not the UCC applies to the
affected Collateral) and also may, without notice except as specified below,
sell the Collateral or any part thereof in one or more parcels at public or
private sale, at any of the Collateral Agent's or its designee's offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Collateral Agent or a designee of the Collateral Agent (acting at the
direction of the Required Financing Providers) may deem commercially reasonable.
The Company agrees that, to the extent notice of sale shall be required by law,
at least ten (10) days' prior notice to the Company of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Collateral Agent shall not be obligated
to make any sale of the Collateral regardless of notice of sale having been
given. The Collateral Agent or its designee may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned.

 

(2) Transfer all or any part of the Collateral into the name of the Collateral
Agent or a nominee thereof.

 

(3) Enforce collection of any of the Collateral by suit or otherwise, and
surrender, release or exchange all or any part thereof, or compromise or extend
or renew for any period (whether or not longer than the original period) any
obligations of any nature of any party with respect thereto.

 

 - 52 - 

 

 

(4) Endorse any checks, drafts, or other writings in the Company's name to allow
collection of the Collateral.

 

(5) Take control of any proceeds of the Collateral.

 

(6) Execute (in the name, place and stead of any of the Company) endorsements,
assignments, stock powers and other instruments of conveyance or transfer with
respect to all or any of the Collateral.

 

(7) Perform such other acts as may be reasonably required to do to protect the
Collateral Agent's rights and interest hereunder.

 

(d) Compliance with Restrictions. The Company and the Portfolio Manager agree
that in any sale of any of the Collateral whenever an Event of Default shall
have occurred and be continuing, the Collateral Agent or its designee are hereby
authorized to comply with any limitation or restriction in connection with such
sale as it may be advised by counsel in writing is necessary in order to avoid
any violation of applicable law (including compliance with such procedures as
may restrict the number of prospective bidders and purchasers, require that such
prospective bidders and purchasers have certain qualifications, and restrict
such prospective bidders and purchasers to persons who will represent and agree
that they are purchasing for their own account for investment and not with a
view to the distribution or resale of such Collateral), or in order to obtain
any required approval of the sale or of the purchaser by any governmental
regulatory authority or official, and the Company and the Portfolio Manager
further agree that such compliance shall not, in and of itself, result in such
sale being considered or deemed not to have been made in a commercially
reasonable manner, nor shall the Collateral Agent be liable or accountable to
the Company or the Portfolio Manager for any discount allowed by the reason of
the fact that such Collateral is sold in good faith compliance with any such
limitation or restriction.

 

(e) Private Sale. The Collateral Agent shall incur no liability as a result of a
sale of the Collateral, or any part thereof, at any private sale pursuant to
clause (c) above conducted in a commercially reasonable manner. The Company and
the Portfolio Manager hereby waive any claims against each Agent and Financing
Provider arising by reason of the fact that the price at which the Collateral
may have been sold at such a private sale was less than the price which might
have been obtained at a public sale.

 

(f) Collateral Agent Appointed Attorney-in-Fact. The Company hereby appoints the
Collateral Agent as the Company's attorney-in-fact (it being understood that the
Collateral Agent shall not be deemed to have assumed any of the obligations of
the Company by this appointment), with full authority in the place and stead of
the Company and in the name of the Company, from time to time in the Collateral
Agent's discretion (exercised at the written direction of the Administrative
Agent or the Required Financing Providers, as the case may be), after the
occurrence and during the continuation of an Event of Default, to take any
action and to execute any instrument which the Administrative Agent or the
Required Financing Providers may deem necessary or advisable to accomplish the
purposes of this Agreement. The Company hereby acknowledges, consents and agrees
that the power of attorney granted pursuant to this clause is irrevocable during
the term of this Agreement and is coupled with an interest.

 

 - 53 - 

 

 

(g) Further Assurances. The Company covenants and agrees that, from time to time
upon the request of the Collateral Agent (as directed by the Administrative
Agent), the Company will execute and deliver such further documents, and do such
other acts and things as the Collateral Agent (as directed by the Administrative
Agent) may reasonably request in order fully to effect the purposes of this
Agreement and to protect and preserve the priority and validity of the security
interest granted hereunder or to enable the Collateral Agent to exercise and
enforce its rights and remedies hereunder with respect to any Collateral;
provided that no such document may alter the rights and protections afforded to
the Company or the Portfolio Manager herein.

 

(h) Termination. Upon the payment in full of all Secured Obligations and
termination of the Financing Commitments, the security interest granted herein
shall automatically (and without further action by any party) terminate and all
rights to the Collateral shall revert to the Company. Upon any such termination,
the Collateral Agent will, at the Company's sole expense, deliver to the
Company, or cause the Securities Intermediary to deliver, without any
representations, warranties or recourse of any kind whatsoever, all certificates
and instruments representing or evidencing all of the Collateral held by the
Securities Intermediary hereunder, and execute and deliver to the Company or its
nominee such documents as the Company shall reasonably request to evidence such
termination.

 

ARTICLE IX
THE AGENTS

 

SECTION 9.01. Appointment of Administrative Agent and Collateral Agent. Each of
the Financing Providers hereby irrevocably appoints each of the Administrative
Agent and the Collateral Agent (each, an "Agent" and collectively, the "Agents")
as its agent and authorize such Agents to take such actions on its behalf and to
exercise such powers as are delegated to such Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.
Anything contained herein to the contrary notwithstanding, each Agent and each
Financing Provider hereby agree that no Financing Provider shall have any right
individually to realize upon any of the Collateral hereunder, it being
understood and agreed that all powers, rights and remedies hereunder with
respect to the Collateral shall be exercised solely by the Collateral Agent for
the benefit of the Secured Parties at the direction of the Administrative Agent.

 

Each financial institution serving as an Agent hereunder shall have the same
rights and powers in its capacity as a Financing Provider (if applicable) as any
other Financing Provider and may exercise the same as though it were not an
Agent, and such financial institution and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Company as if it were not an Agent hereunder.

 

 - 54 - 

 

 

No Agent or the Collateral Administrator shall have any duties or obligations
except those expressly set forth herein. Without limiting the generality of the
foregoing, (a) no Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) no
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except that the foregoing shall not limit any duty
expressly set forth in this Agreement to include such rights and powers
expressly contemplated hereby that such Agent is required to exercise as
directed in writing by (i) in the case of the Collateral Agent (A) in respect of
the exercise of remedies under Section 8.02(c), the Required Financing
Providers, or (B) in all other cases, the Administrative Agent or (ii) in the
case of any Agent, the Required Financing Providers (or such other number or
percentage of the Financing Providers as shall be necessary under the
circumstances as provided herein), and (c) except as expressly set forth herein,
no Agent shall have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company that is
communicated to or obtained by the financial institution serving in the capacity
of such Agent or any of its Affiliates in any capacity. No Agent shall be liable
for any action taken or not taken by it in the absence of its own gross
negligence or willful misconduct or with the consent or at the request or
direction of the Administrative Agent (in the case of the Collateral
Administrator and the Collateral Agent only) or the Required Financing Providers
(or such other number or percentage of the Financing Providers that shall be
permitted herein to direct such action or forbearance). None of the Collateral
Agent, the Collateral Administrator or the Securities Intermediary shall be
deemed to have knowledge of any Default, Event of Default, Market Value Event or
failure of the Borrowing Base Test unless and until a Responsible Officer has
received written notice thereof from the Company, a Financing Provider or the
Administrative Agent. None of the Collateral Agent, the Collateral
Administrator, the Securities Intermediary or the Administrative Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement,
(ii) the contents of any certificate, report or other document delivered
hereunder or in connection herewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein,
(iv) the validity, enforceability, effectiveness, genuineness, value or
sufficiency of this Agreement, any other agreement, instrument or document or
the Collateral, or (v) the satisfaction of any condition set forth herein, other
than to confirm receipt of items expressly required to be delivered to such
Agent. None of the Collateral Agent, the Collateral Administrator, the
Securities Intermediary or the Administrative Agent shall be required to risk or
expend its own funds in connection with the performance of its obligations
hereunder if it reasonably believes it will not receive reimbursement therefor
hereunder.

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
direction, opinion, document or other writing believed by it to be genuine and
to have been signed or sent by the proper person. Each Agent also may rely upon
any statement made to it orally or by telephone and believed by it to be made by
the proper person, and shall not incur any liability for relying thereon. Each
Agent may consult with legal counsel (who may be counsel for the Company),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

In the event the Collateral Agent or the Collateral Administrator shall receive
conflicting instruction from the Administrative Agent and the Required Financing
Providers, the instruction of the Required Financing Providers shall govern.
Neither the Collateral Administrator nor the Collateral Agent shall have any
duties or obligations under or in respect of any other agreement (including any
agreement that may be referenced herein) to which it is not a party. The grant
of any permissive right or power to the Collateral Agent hereunder shall not be
construed to impose a duty to act.

 

It is expressly acknowledged and agreed that neither the Collateral
Administrator nor the Collateral Agent shall be responsible for, and shall not
be under any duty to monitor or determine, compliance with the Eligibility
Criteria (Schedule 3) or the Concentration Limitations (Schedule 4) in any
instance, to determine if the conditions of "Deliver" have been satisfied or
otherwise to monitor or determine compliance by any other person with the
requirements of this Agreement.

 

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. No agent shall be
responsible for any misconduct or negligence on the part of any sub-agent or
attorney appointed by such Agent with due care. Each Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Affiliates and the respective directors, officers,
employees, agents and advisors of such person and its Affiliates (the "Related
Parties") for such Agent. The exculpatory provisions of the preceding paragraphs
shall apply to any such sub-agent and to the Related Parties of each Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent or Collateral Agent, as the case may be.

 

 - 55 - 

 

 

Subject to the appointment and acceptance of a successor as provided in this
paragraph, each of the Collateral Administrator, the Collateral Agent, the
Securities Intermediary and the Administrative Agent may resign at any time upon
30 days' notice to each other agent, the Financing Providers, the Portfolio
Manager and the Company. Upon any such resignation, the Required Financing
Providers shall have the right (with, so long as no Event of Default has
occurred and is continuing or Market Value Event has occurred, the consent of
the Company and the Portfolio Manager) to appoint a successor. If no successor
shall have been so appointed by the Required Financing Providers and shall have
accepted such appointment within thirty (30) days after the retiring Collateral
Administrator, Collateral Agent, Securities Intermediary or Administrative
Agent, as applicable, gives notice of its resignation, then the Administrative
Agent may, on behalf of the Financing Providers, appoint a successor which shall
be a financial institution with an office in New York, New York, or an Affiliate
of any such financial institution. If no successor shall have been so appointed
by the Administrative Agent and shall have accepted such appointment within
sixty (60) days after the retiring agent gives notice of its resignation, such
agent may petition a court of competent jurisdiction for the appointment of a
successor. Upon the acceptance of its appointment as Collateral Administrator,
Securities Intermediary, Administrative Agent or Collateral Agent, as the case
may be, hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring agent,
and the retiring agent shall be discharged from its duties and obligations
hereunder. After the retiring agent's resignation hereunder, the provisions of
this Article and Sections 5.03 and 10.04 shall continue in effect for the
benefit of such retiring agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Collateral Administrator, Securities Intermediary,
Administrative Agent or Collateral Agent, as the case may be.

 

Subject to the appointment and acceptance of a successor as provided in this
paragraph, each of the Collateral Administrator, the Collateral Agent and the
Securities Intermediary may be removed at any time with 30 days' notice by the
Company (with the written consent of the Administrative Agent), with notice to
the Collateral Administrator, the Collateral Agent, the Securities Intermediary,
the Financing Providers and the Portfolio Manager. Upon any such removal, the
Company shall have the right (with the consent of the Administrative Agent) to
appoint a successor to the Collateral Agent, the Collateral Administrator and/or
the Securities Intermediary, as applicable. If no successor to any such person
shall have been so appointed by the Company and shall have accepted such
appointment within thirty (30) days after such notice of removal, then the
Administrative Agent may appoint a successor which shall be a financial
institution with an office in New York, New York, or an Affiliate of any such
financial institution. Upon the acceptance of its appointment as Collateral
Administrator, Securities Intermediary or Collateral Agent, as the case may be,
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the removed agent, and the
removed agent shall be discharged from its duties and obligations hereunder.
After the removed agent's removal hereunder, the provisions of this Article and
Sections 5.03 and 10.04 shall continue in effect for the benefit of such removed
agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while it was acting as
Collateral Administrator, Securities Intermediary or Collateral Agent, as the
case may be.

 

Upon the request of the Company or the Administrative Agent or the successor
agent, such retiring or removed agent shall, upon payment of its charges then
unpaid, execute and deliver an instrument transferring to such successor agent
all the rights, powers and trusts of the retiring or removed agent, and shall
duly assign, transfer and deliver to such successor agent all property and money
held by such retiring or removed agent hereunder. Upon request of any such
successor agent, the Company and the Administrative Agent shall execute any and
all instruments for more fully and certainly vesting in and confirming to such
successor agent all such rights, powers and trusts.

 

 - 56 - 

 

 

Each Financing Provider acknowledges that it has, independently and without
reliance upon any Agent or any other Financing Provider and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Financing Provider also
acknowledges that it will, independently and without reliance upon any Agent or
any other Financing Provider and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any related
agreement or any document furnished hereunder or thereunder.

 

Anything in this Agreement notwithstanding, in no event shall any Agent, the
Collateral Administrator or the Securities Intermediary be liable for special,
punitive, indirect or consequential loss or damage of any kind whatsoever
(including lost profits), even if such Agent, the Collateral Administrator or
the Securities Intermediary, as the case may be, has been advised of such loss
or damage and regardless of the form of action.

 

Each Agent and the Collateral Administrator shall not be liable for any error of
judgment made in good faith by an officer or officers of such Agent or the
Collateral Administrator, unless it shall be conclusively determined by a court
of competent jurisdiction that such Agent or the Collateral Administrator was
grossly negligent in ascertaining the pertinent facts.

 

Each Agent and the Collateral Administrator shall not be responsible for the
accuracy or content of any certificate, statement, direction or opinion
furnished to it in connection with this Agreement.

 

Each Agent and the Collateral Administrator shall not be bound to make any
investigation into the facts stated in any resolution, certificate, statement,
instrument, opinion, report, consent, order, approval, bond or other document or
have any responsibility for filing or recording any financing or continuation
statement in any public office at any time or to otherwise perfect or maintain
the perfection of any security interest or lien granted to it hereunder.

 

No Agent shall be responsible for delays or failures in performance resulting
from acts beyond its control. Such acts include but are not limited to acts of
God, strikes, lockouts, riots and acts of war. In connection with any payment,
the Collateral Agent and the Collateral Administrator are entitled to rely
conclusively on any instructions provided to them by the Administrative Agent.

 

The rights, protections and immunities given to the Agents in this Section 9.01
shall likewise be available and applicable to the Securities Intermediary and
the Collateral Administrator.

 

SECTION 9.02. Additional Provisions Relating to the Collateral Agent and the
Collateral Administrator.

 

(a) Collateral Agent May Perform. The Collateral Agent shall from time to time
take such action (at the written direction of the Administrative Agent or the
Required Financing Providers) for the maintenance, preservation or protection of
any of the Collateral or of its security interest therein, provided that the
Collateral Agent shall have no obligation to take any such action in the absence
of such direction and shall have no obligation to comply with any such direction
if it reasonably believes that the same (1) is contrary to applicable law or (2)
might subject the Collateral Agent to any loss, liability, cost or expense,
unless the Administrative Agent or the Required Financing Providers, as the case
may be, issuing such instruction makes provision satisfactory to the Collateral
Agent for payment of same.

 

 - 57 - 

 

 

With respect to actions which are incidental to the actions specifically
delegated to the Collateral Agent hereunder, the Collateral Agent shall not be
required to take any such incidental action hereunder, but shall be required to
act or to refrain from acting (and shall be fully protected in acting or
refraining from acting) upon the written direction of the Administrative Agent;
provided that the Collateral Agent shall not be required to take any action
hereunder at the request of the Administrative Agent, the Required Financing
Providers or otherwise if the taking of such action, in the determination of the
Collateral Agent, (1) is contrary to applicable law or (2) is reasonably likely
to subject the Collateral Agent to any loss, liability, cost or expense, unless
the Administrative Agent or the Required Financing Providers, as the case may
be, issuing such instruction make provision satisfactory to the Collateral Agent
for payment of same. In the event the Collateral Agent requests the consent of
the Administrative Agent and the Collateral Agent does not receive a consent
(either positive or negative) from the Administrative Agent within ten (10)
Business Days of its receipt of such request, the Administrative Agent shall be
deemed to have declined to consent to the relevant action.

 

If, in performing its duties under this Agreement, the Collateral Agent is
required to decide between alternative courses of action, the Collateral Agent
may request written instructions from the Administrative Agent as to the course
of action desired by it. If the Collateral Agent does not receive such
instructions within five (5) Business Days after it has requested them, the
Collateral Agent may, but shall be under no duty to, take or refrain from taking
any such courses of action and shall have no liability in connection therewith
except as otherwise provided in this Agreement. The Collateral Agent shall act
in accordance with instructions received after such five (5) Business Day period
except to the extent it has already, in good faith, taken or committed itself to
take, action inconsistent with such instructions.

 

(b) Reasonable Care. The Collateral Agent is required to exercise reasonable
care in the custody and preservation of any of the Collateral in its possession,
provided that the Collateral Agent shall be deemed to have exercised reasonable
care in the custody and preservation of any of the Collateral if it takes such
action for that purpose as the Company reasonably requests at times other than
upon the occurrence and during the continuance of any Event of Default, but
failure of the Collateral Agent to comply with any such request at any time
shall not in itself be deemed a failure to exercise reasonable care. The
Collateral Agent will not be responsible for filing any financing or
continuation statements or recording any documents or instruments in any public
office at any time or times or otherwise perfecting or maintaining the
perfection of any liens thereon.

 

(c) Collateral Agent Not Liable. Except to the extent arising from the gross
negligence, willful misconduct, criminal conduct, fraud or reckless disregard of
the Collateral Agent, the Collateral Agent shall not be liable by reason of its
compliance with the terms of this Agreement with respect to (1) the investment
of funds held thereunder in Eligible Investments (other than for losses
attributable to the Collateral Agent's failure to make payments on investments
issued by the Collateral Agent, in its commercial capacity as principal obligor
and not as collateral agent, in accordance with their terms) or (2) losses
incurred as a result of the liquidation of any Eligible Investment prior to its
stated maturity.

 

(d) Certain Rights and Obligations of the Collateral Agent. Without further
consent or authorization from any Financing Providers, the Collateral Agent may
execute any documents or instruments necessary to release any lien encumbering
any item of Collateral that is the subject of a sale or other disposition of
assets permitted by this Agreement or as otherwise permitted or required
hereunder or to which the Required Financing Providers have otherwise consented.
Anything contained herein to the contrary notwithstanding, in the event of a
foreclosure by the Collateral Agent on any of the Collateral pursuant to a
public or private sale, any Agent or Financing Provider may be the purchaser of
any or all of such Collateral at any such sale and the Collateral Agent, as
agent for and representative of the Financing Providers (but not any Financing
Provider in its individual capacity unless the Required Financing Providers
shall otherwise agree), shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Secured
Obligations as a credit on account of the purchase price for any collateral
payable by the purchaser at such sale.

 

 - 58 - 

 

 

(e) Collateral Agent, Securities Intermediary and Collateral Administrator Fees
and Expenses. The Company agrees to pay to the Collateral Agent, the Securities
Intermediary and the Collateral Administrator such fees as the Administrative
Agent, the Collateral Agent, the Securities Intermediary, the Collateral
Administrator and the Portfolio Manager, may agree in writing. The Company
further agrees to pay to the Collateral Agent, the Securities Intermediary and
the Collateral Administrator, or reimburse the Collateral Agent, the Securities
Intermediary and the Collateral Administrator for paying, reasonable and
documented out-of-pocket expenses, including attorney's fees, in connection with
this Agreement and the transactions contemplated hereby.

 

(f) Execution by the Collateral Agent and the Collateral Administrator. The
Collateral Agent and the Collateral Administrator are executing this Agreement
solely in their capacity as Collateral Agent and Collateral Administrator
hereunder and in no event shall have any obligation to make any Advance, provide
any Financing or perform any obligation of the Administrative Agent hereunder.

 

(g) Reports by the Collateral Administrator. The Company hereby appoints The
Bank of New York Mellon Trust Company, National Association as Collateral
Administrator and directs the Collateral Administrator to prepare the reports
substantially in the form attached hereto as Exhibit B.

 

(h) Information Provided to Collateral Agent and Collateral Administrator.
Without limiting the generality of any terms of this Section, neither the
Collateral Agent nor the Collateral Administrator shall have liability for any
failure, inability or unwillingness on the part of the Portfolio Manager, the
Administrative Agent, the Company or the Required Financing Parties to provide
accurate and complete information on a timely basis to the Collateral Agent or
the Collateral Administrator, as applicable, or otherwise on the part of any
such party to comply with the terms of this Agreement, and shall have no
liability for any inaccuracy or error in the performance or observance on the
Collateral Agent's or Collateral Administrator's, as applicable, part of any of
its duties hereunder that is caused by or results from any such inaccurate,
incomplete or untimely information received by it, or other failure on the part
of any such other party to comply with the terms hereof.

 

ARTICLE X
MISCELLANEOUS

 

SECTION 10.01. Non-Petition; Limited Recourse; Limited Recourse. Each of the
Collateral Agent, the Securities Intermediary, the Collateral Administrator and
the Portfolio Manager hereby agrees not to commence, or join in the commencement
of, any proceedings in any jurisdiction for the bankruptcy, winding-up or
liquidation of the Company or any similar proceedings, in each case prior to the
date that is one year and one day (or if longer, any applicable preference
period plus one day) after the payment in full of all amounts owing to the
parties hereto. The foregoing restrictions are a material inducement for the
parties hereto to enter into this Agreement and are an essential term of this
Agreement. The Administrative Agent or the Company may seek and obtain specific
performance of such restrictions (including injunctive relief), including,
without limitation, in any bankruptcy, winding-up, liquidation or similar
proceedings. The Company shall promptly object to the institution of any
bankruptcy, winding-up, liquidation or similar proceedings against it and take
all necessary or advisable steps to cause the dismissal of any such proceeding;
provided that such obligation shall be subject to the availability of funds
therefor. Nothing in this Section 10.01 shall limit the right of any party
hereto to file any claim or otherwise take any action with respect to any
proceeding of the type described in this Section that was instituted by the
Company or against the Company by any Person other than a party hereto.

 

 - 59 - 

 

 

Notwithstanding any other provision of this Agreement, no recourse under any
obligation, covenant or agreement of the Company or the Portfolio Manager
contained in this Agreement shall be had against any incorporator, stockholder,
partner, officer, director, member, manager, employee or agent of the Company,
the Portfolio Manager or any of their respective Affiliates (solely by virtue of
such capacity) by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute or otherwise; it being expressly agreed and
understood that this Agreement is solely a corporate obligation of the Company
and (with respect to the express obligations of the Portfolio Manager hereunder)
the Portfolio Manager and that no personal liability whatever shall attach to or
be incurred by any incorporator, stockholder, officer, director, member,
manager, employee or agent of the Company, the Portfolio Manager or any of their
respective Affiliates (solely by virtue of such capacity) or any of them under
or by reason of any of the obligations, covenants or agreements of the Company
or the Portfolio Manager contained in this Agreement, or implied therefrom, and
that any and all personal liability for breaches by the Company or the Portfolio
Manager of any of such obligations, covenants or agreements, either at common
law or at equity, or by statute, rule or regulation, of every such incorporator,
stockholder, officer, director, member, manager, employee or agent is hereby
expressly waived as a condition of and in consideration for the execution of
this Agreement.

 

SECTION 10.02. Notices. All notices and other communications in respect hereof
(including, without limitation, any modifications hereof, or requests, waivers
or consents hereunder) to be given or made by a party hereto shall be in writing
(including by electronic mail or other electronic messaging system of .pdf or
other similar files) to the other parties hereto at the addresses for notices
specified on the Transaction Schedule (or, as to any such party, at such other
address as shall be designated by such party in a notice to each other party
hereto). All such notices and other communications shall be deemed to have been
duly given when (a) transmitted by facsimile, (b) personally delivered, (c) in
the case of a mailed notice, upon receipt, or (d) in the case of notices and
communications transmitted by electronic mail or any other electronic messaging
system, upon delivery, in each case given or addressed as aforesaid.

 

SECTION 10.03. No Waiver. No failure on the part of any party hereto to exercise
and no delay in exercising, and no course of dealing with respect to, any right,
power or privilege under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or privilege under this
Agreement preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The remedies provided herein are cumulative and
not exclusive of any remedies provided by law.

 

SECTION 10.04. Expenses; Indemnity; Damage Waiver; Right of Setoff.

 

(a)  The Company shall pay (1) all fees and reasonable and documented
out-of-pocket expenses incurred by the Agents, the Collateral Administrator, the
Securities Intermediary and their Related Parties, including the fees, charges
and disbursements of outside counsel for each Agent and the Collateral
Administrator, and such other local counsel as required for the Agents and the
Collateral Administrator, collectively, in connection with the preparation and
administration of this Agreement or any amendments, modifications or waivers of
the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated) and (2) all reasonable and documented
out-of-pocket expenses incurred by the Agents, the Collateral Administrator and
the Lenders, including the fees, charges and disbursements of outside counsel
for each Agent, the Collateral Administrator and such other local counsel as
required for all of them, in connection herewith, including the enforcement or
protection of their rights in connection with this Agreement, including their
rights under this Section, or in connection with the Financings provided by them
hereunder, including all such reasonable and documented out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Financings.

 

 - 60 - 

 

 

(b) The Company shall indemnify the Agents, the Collateral Administrator, the
Securities Intermediary, the Lenders and each Related Party of any of the
foregoing persons (each such person being called an "Indemnitee"), against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of outside counsel for each Indemnitee and such other local counsel as required
for any Indemnitees, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (1) the execution or delivery of this
Agreement or any agreement or instrument contemplated thereby, the performance
by the parties thereto of their respective obligations (including, without
limitation, any breach of any representation or warranty made by the Company or
the Portfolio Manager hereunder (for the avoidance of doubt, after giving effect
to any limitation included in any such representation or warranty relating to
materiality or causing a Material Adverse Effect)) or the exercise of the
parties thereto of their respective rights or the consummation of the
transactions contemplated hereby, (2) any Financing or the use of the proceeds
therefrom, or (3) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and regardless of whether any Indemnitee is a party thereto or
is pursuing or defending any such action; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (i) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence, fraud, reckless disregard or willful misconduct of such
Indemnitee or (ii) with respect to the Lenders, relate to the performance of the
Portfolio Investments. This Section 10.04(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

 

(c) To the extent permitted by Applicable Law, neither the Company nor any
Indemnitee shall assert, and each hereby waives, any claim against the Company
or any Indemnitee, as applicable, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement, instrument or transaction contemplated hereby, any Financing
or the use of the proceeds thereof.

 

(d) If an Event of Default shall have occurred and be continuing, each Financing
Provider and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other obligations at any time owing by such Financing Provider
or Affiliate to or for the credit or the account of the Company against any of
and all the obligations of the Company now or hereafter existing under this
Agreement held by such Financing Provider, irrespective of whether or not such
Financing Provider shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Financing Provider under
this clause (d) are in addition to other rights and remedies (including other
rights of setoff) which such Financing Provider may have.

 

SECTION 10.05. Amendments. No amendment, modification or waiver in respect of
this Agreement will be effective unless in writing (including, without
limitation, a writing evidenced by a facsimile transmission or electronic mail)
and executed by each of the Company, the Agents, the Collateral Administrator,
the Required Financing Providers and the Portfolio Manager; provided, however,
that any amendment to this Agreement that the Administrative Agent determines in
its commercially reasonable judgment is necessary to effectuate the purposes of
Section 1.04 hereof following the occurrence and during the continuance of an
Event of Default or following the occurrence of a Market Value Event and which
would not result in an increase or decrease in the rights, duties or liabilities
of the Portfolio Manager shall not be required to be executed by the Portfolio
Manager; provided, further, that the Administrative Agent may waive any of the
Eligibility Criteria and the requirements set forth in Schedule 3 or Schedule 4
in its sole discretion; provided further , that none of the Collateral Agent,
the Collateral Administrator or the Securities Intermediary shall be required to
execute any amendment that affects its rights, duties, protections or
immunities.

 

 - 61 - 

 

 

SECTION 10.06. Successors; Assignments.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Company may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Portfolio Manager, the Administrative Agent and each Financing Provider (and
any attempted assignment or transfer by the Company without such consent shall
be null and void) and the Portfolio Manager may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent. Except as expressly set forth herein, nothing in this
Agreement, expressed or implied, shall be construed to confer upon any person
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b) Subject to the conditions set forth below, any Lender may assign to one or
more banks or other financial institutions (or Affiliates thereof) or, after the
occurrence and during the continuance of an Event of Default or after the
occurrence of a Market Value Event, any other person, all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Financing Commitment and the Advances at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of the
Administrative Agent; provided that no consent of the Administrative Agent shall
be required for an assignment of any Financing Commitment to an assignee that is
a Lender (or any Affiliate thereof) with a Financing Commitment immediately
prior to giving effect to such assignment.

 

Assignments shall be subject to the following additional conditions: (A) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender's rights and obligations under this Agreement; (B) the
parties to each assignment shall execute and deliver to the Administrative Agent
an assignment and assumption agreement in form and substance acceptable to the
Administrative Agent; and (C) unless a Market Value Event has occurred or an
Event of Default has occurred and is continuing, no Lender may assign this
Agreement or any of its rights and obligations under this Agreement to a Person
that is primarily engaged in alternative asset management, including, without
limitation, any private equity fund, distressed asset fund or hedge fund, in
each case, without the prior written consent of the Company.

 

Subject to acceptance and recording thereof below, from and after the effective
date specified in each assignment and assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such assignment
and assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such assignment and assumption, be released from its
obligations under this Agreement (and, in the case of an assignment and
assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto as a Lender but
shall continue to be entitled to the benefits of Sections 5.03 and 10.04).

 

The Administrative Agent, acting for this purpose as an agent of the Company,
shall maintain at one of its offices a copy of each assignment and assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Financing Commitment of, and principal amount of the
Advances owing to, each Lender pursuant to the terms hereof from time to time
(the "Register"). The entries in the Register shall be conclusive absent
manifest error, and the parties hereto shall treat each person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Company, any Lender and the
Portfolio Manager, at any reasonable time and from time to time upon reasonable
prior notice. Upon its receipt of a duly completed assignment and assumption
executed by an assigning Lender and an assignee, the Administrative Agent shall
accept such assignment and assumption and record the information contained
therein in the Register.

 

 - 62 - 

 

 

(c) Any Lender may, without the consent of the Company or the Administrative
Agent, sell participations to one or more banks or other entities (a "Lender
Participant") in all or a portion of such Lender's rights and obligations under
this Agreement (including all or a portion of its Financing Commitment and the
Advances owing to it); provided that (1) such Lender's obligations under this
Agreement shall remain unchanged, (2) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (3) the Company, the Agents and the other Financing Providers shall continue
to deal solely and directly with such Lender in connection with such Lender's
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Lender Participant, agree to any Material Amendment that
affects such Lender Participant. As used herein, "Material Amendment" means any
amendment, modification or supplement to this Agreement that (i) increases the
Financing Commitment of any Lender, (ii) reduces the principal amount of any
Advance or reduces the rate of interest thereon, or reduces any fees payable
hereunder, (iii) postpones the scheduled date of payment of the principal amount
of any Advance, or any interest thereon, or any other amounts payable hereunder,
or reduces the amount of, waives or excuses any such payment, or postpones the
scheduled date of expiration of any Financing Commitment, (iv) changes any
provision in a manner that would alter the pro rata sharing of payments required
hereby, or (v) changes any of the provisions of this Section or the definition
of "Required Financing Providers" or any other provision hereof specifying the
number or percentage of Financing Providers required to waive, amend or modify
any rights hereunder or make any determination or grant any consent hereunder.
No Lender Participant shall be a Person that is primarily engaged in alternative
asset management, including, without limitation, any private equity fund,
distressed asset fund or hedge fund, in each case, without the prior written
consent of the Company.

 

(d)          Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Company, maintain a register on which it enters
the name and address of each Lender Participant and the principal amounts (and
stated interest) of each Lender Participant's interest in the Advances or other
obligations under this Agreement (the "Participant Register"); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Lender Participant or any
information relating to a Lender Participant's interest in any commitments,
loans, letters of credit or its other obligations under any Loan Document) to
any Person except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register. The Company
agrees that each Participant shall be entitled to the benefits of Sections
3.01(e) and 3.03 (subject to the requirements and limitations therein, including
the requirements under Section 3.03(f) (it being understood that the
documentation required under Section 3.03(f) shall be delivered to the Lender
that sells the participation)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (d) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 3.01(f) relating to replacement of Lenders as if it were an assignee
under paragraph (b) of this Section 10.06; and (B) shall not be entitled to
receive any greater payment under Sections 3.01(e) and 3.03, with respect to any
participation, than the Lender that sells the participation would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Lender or the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Company's request and expense, to use reasonable
efforts to cooperate with the Company to effectuate the replacement of Lenders
provisions set forth in Section 3.01(f) with respect to any Participant.

 

 - 63 - 

 

 

SECTION 10.07. Governing Law; Submission to Jurisdiction; Etc. 

 

(a) Governing Law. This Agreement will be governed by and construed in
accordance with the law of the State of New York.

 

(b) Submission to Jurisdiction. With respect to any suit, action or proceedings
relating to this Agreement (collectively, "Proceedings"), each party hereto
irrevocably (i) submits to the non-exclusive jurisdiction of the courts of the
State of New York and the United States District Court located in the Borough of
Manhattan in New York City and (ii) waives any objection which it may have at
any time to the laying of venue of any Proceedings brought in any such court,
waives any claim that such Proceedings have been brought in an inconvenient
forum and further waives the right to object, with respect to such Proceedings,
that such court does not have any jurisdiction over such party. Nothing in this
Agreement precludes any party hereto from bringing Proceedings in any other
jurisdiction, nor will the bringing of Proceedings in any one or more
jurisdictions preclude the bringing of Proceedings in any other jurisdiction.

 

(c) Waiver of Jury Trial. EACH OF THE PARTIES HERETO AND THE ADMINISTRATIVE
AGENT ON BEHALF OF THE FINANCING PROVIDERS HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

SECTION 10.08. Interest Rate Limitation

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Advance, together with all fees, charges and other
amounts which are treated as interest on such Advance under applicable law
(collectively the "Charges"), shall exceed the maximum lawful rate (the "Maximum
Rate") which may be contracted for, charged, taken, received or reserved by the
Financing Provider holding such Advance in accordance with applicable law, the
rate of interest payable in respect of such Advance hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Advance but were not payable as a result of the operation of
this Section 10.08 shall be cumulated and the interest and Charges payable to
such Financing Provider in respect of other Advances or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Financing Provider.

 

SECTION 10.09. PATRIOT Act

Each Financing Provider and Agent that is subject to the requirements of the
PATRIOT Act hereby notifies the Company that pursuant to the requirements of the
PATRIOT Act, it is required to obtain, verify and record information that
identifies the Company, which information includes the name and address of the
Company and other information that will allow such Financing Provider or Agent
to identify the Company in accordance with the PATRIOT Act.

 

 - 64 - 

 

 

SECTION 10.10. Counterparts. This Agreement may be executed in any number of
counterparts by facsimile or other written form of communication, each of which
shall be deemed to be an original as against the party whose signature appears
thereon, and all of which shall together constitute one and the same instrument.

 

SECTION 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

[remainder of page intentionally blank]

 

 - 65 - 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  WHITEHORSE FINANCE CREDIT I, LLC, as
Company       By:  WhiteHorse Finance, Inc., its Designated Manager         By
/s/ Gerhard Lombard   Name: Gerhard Lombard   Title: Chief Financial Officer    
  whitehorse finance, inc., as Portfolio Manager       By /s/ Gerhard Lombard  
Name: Gerhard Lombard   Title: Chief Financial Officer

 

 

 

 

  JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as Administrative Agent       By /s/ Louis Cerrotta   Name: Louis
Cerrotta   Title: Executive Director

 

 

 

 

  THE BANK OF NEW YORK MELLON TRUST
COMPANY, NATIONAL ASSOCIATION, as
Collateral Agent         By /s/ Nissa Dell   Name: Nissa Dell   Title: Vice
President       THE BANK OF NEW YORK MELLON TRUST
COMPANY, NATIONAL ASSOCIATION, as
Securities Intermediary       By /s/ Nissa Dell   Name: Nissa Dell   Title: Vice
President       THE BANK OF NEW YORK MELLON TRUST
COMPANY, NATIONAL ASSOCIATION, as
Collateral Administrator       By /s/ Nissa Dell   Name: Nissa Dell   Title:
Vice President       The Financing Providers       JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as Lender         By /s/ Louis Cerrotta   Name: Louis Cerrotta  
Title: Executive Director

 

 

 

 

SCHEDULE 1

 

Transaction Schedule

 

1.   Types of Financing   Available   Financing Limit                   Advances
  yes   Prior to an Accordion Date: U.S.$200,000,000; After an Accordion Date,
if any, U.S.$220,000,000               2.   Financing Providers       Financing
Commitment                   Lender:   JPMorgan Chase Bank, National Association
  Prior to an Accordion Date: U.S.$200,000,000; After an Accordion Date, if any,
U.S.$220,000,000, in each case, as reduced from time to time pursuant to Section
4.07

 

3.   Scheduled Termination Date:   December 23, 2019           4.   Interest
Rates                   Applicable Margin for Advances:  

With respect to interest based on the LIBO Rate, 2.90% per annum.

With respect to interest based on the Base Rate, 2.90% per annum.

          5.   Account Numbers                   Custodial Account:   6347798400
    Collection Account:   6347808400     Expense Reserve Account:   6347828400  
  MV Cure Account:   6347818400     Unfunded Exposure Account:   6347838400    
      6.   Market Value Trigger:   165%           7.   Purchases of Restricted
Securities                   Notwithstanding anything herein to the contrary, no
Portfolio Investment may constitute, at the time of initial purchase, a
Restricted Security.  As used herein, "Restricted Security" means any security
that forms part of a new issue of publicly or privately issued securities
(a) with respect to which an Affiliate of any Financing Provider that is a
"broker" or a "dealer", within the meaning of the Securities Exchange Act of
1934, participated in the distribution as a member of a selling syndicate or
group within 30 days of the proposed purchase by the Company and (b) which the
Company proposes to purchase from any such Affiliate of any Financing
Provider.  

 

 

 

  

Addresses for Notices

 

The Company:  

WhiteHorse Finance Credit I, LLC
1450 Brickell Avenue, 31st Floor

Miami, FL 33131

 

Attn: Amanda Chai

Email: achai@higcapital.com

 

          The Portfolio Manager:  

WhiteHorse Finance, Inc.
1450 Brickell Avenue, 31st Floor

Miami, FL 33131

 

Attn: Gerhard Lombard

Email: GLombard@higwhitehorse.com

 

          The Administrative Agent:  

JPMorgan Chase Bank, National Association

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Newark, Delaware 19713

 

Attention: Ryan Hanks

Telephone: (302) 634-2030

 

 

             

with a copy to

 

       

JPMorgan Chase Bank, National Association

383 Madison Ave.

New York, New York 10179

 

Attention: Louis Cerrotta

Telephone: 212-622-7092

Email:

louis.cerrotta@jpmorgan.com

larry.w.wise@jpmorgan.com

Ji.Han@jpmchase.com

ruchira.patel@jpmorgan.com

Jason.E.Adler@jpmchase.com

Allison.Shapiro@jpmorgan.com

Ravi.d.Sarawgi@jpmorgan.com

Arthur.Flynn@jpmorgan.com

ct.financing.requests@jpmorgan.com

de_custom_business@jpmorgan.com

Jacob.s.pollack@jpmorgan.com  

          The Collateral Agent:  

The Bank of New York Mellon Trust Company, National Association

601 Travis, 16th Floor (775-1600)

Houston, TX 77002

 

Attention: Ruben Luna

Telephone: 713-483-6456

Email: ruben.luna@bnymellon.com

                    The Securities Intermediary:  

The Bank of New York Mellon Trust Company, National Association

601 Travis, 16th Floor (775-1600)

Houston, TX 77002

 

Attention: Ruben Luna

Telephone: 713-483-6456

Email: ruben.luna@bnymellon.com

 

 

 - 2 - 

 

  

The Collateral Administrator:  

The Bank of New York Mellon Trust Company, National Association

601 Travis, 16th Floor (775-1600)

Houston, TX 77002

 

Attention: Ruben Luna

Telephone: 713-483-6456

Email: ruben.luna@bnymellon.com

 

          JPMCB:  

JPMorgan Chase Bank, National Association

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Newark, Delaware 19713

 

Attention: Robert Nichols

Facsimile: (302) 634-1092

   

with a copy to:

 

JPMorgan Chase Bank, National Association

270 Park Avenue

New York, New York 10017

 

 

 

Attention: Eugene O'Neill

Telephone: 212-834-9295

          Each other Financing Provider:   The address (or facsimile number or
electronic mail address) provided by it to the Administrative Agent.    

 

 - 3 - 

 

  

SCHEDULE 2

 

Contents of Notices of Acquisition

 

Each Notice of Acquisition shall include the following information for the
related Portfolio Investment(s):

 

JPMorgan Chase Bank, National Association,

as Administrative Agent

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Attention: Ryan Hanks

Email: ryan.j.hanks@jpmorgan.com

 

JPMorgan Chase Bank, National Association,

as Administrative Agent

383 Madison Avenue

New York, New York 10179

Attention: Louis Cerrotta

Email:louis.cerrotta@jpmorgan.com

larry.w.wise@jpmorgan.com

Ji.Han@jpmchase.com

ruchira.patel@jpmorgan.com

Jason.E.Adler@jpmchase.com

Allison.Shapiro@jpmorgan.com

Ravi.d.Sarawgi@jpmorgan.com

Arthur.Flynn@jpmorgan.com

ct.financing.requests@jpmorgan.com

de_custom_business@jpmorgan.com

Jacob.s.pollack@jpmorgan.com

 

JPMorgan Chase Bank, National Association,

as Lender

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Newark, Delaware 19713

Attention: Ryan Hanks

 

 

 

  

cc:

 

The Bank of New York Mellon Trust Company, National Association, as Collateral
Agent

 

The Bank of New York Mellon Trust Company, National Association, as Collateral
Administrator

 

Ladies and Gentlemen:

 

Reference is hereby made to the Loan Agreement, dated as of December 23, 2015
(as amended, the "Agreement"), among WhiteHorse Finance Credit I, LLC, as
borrower (the "Company"), JPMorgan Chase Bank, National Association, as
administrative agent (the "Administrative Agent"), WhiteHorse Finance, Inc., as
portfolio manager (the "Portfolio Manager"), the financing providers party
thereto and the collateral agent and securities intermediary party thereto.
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings given such terms in the Agreement.

 

Pursuant to the Agreement, the Portfolio Manager hereby [requests approval for
the Company to acquire][notifies the Administrative Agent of the Company's
intention to acquire] via [Purchase][Substitution] the following Portfolio
Investment(s):

 

Obligor   Identifier
(LoanX)   Tranche   Type (1st
lien, 2nd
lien)   Notional   Maturity
Date   Fixed   Spread   LIBOR
Floor   Price   Moody's Industry
Classification1   Proposed
Settlement Date                                              

 

To the extent available, we have included herewith (1) the material underlying
instruments (including the collateral and security documents) relating to each
such Portfolio Investment, (2) audited financial statement for the previous most
recently ended three years of the obligor of each such Portfolio Investment, (3)
quarterly statements for the previous most recently ended eight fiscal quarters
of the obligor of each such Portfolio Investment, (4) any appraisal or valuation
reports conducted by third parties in connection with the proposed investment by
the Company, (5) applicable "proof of existence" details (if requested by the
Administrative Agent) and (6) the ratio of indebtedness to EBITDA as calculated
by the Portfolio Manager. The Portfolio Manager acknowledges that it will
provide such other information from time to time reasonably requested by the
Administrative Agent.

 

  Very truly yours,       WHITEHORSE FINANCE, INC., as Portfolio Manager        
By     Name:   Title:

 



 



1 Per Schedule 6 of the Agreement.

 

 - 2 - 

 

  

SCHEDULE 3

 

Eligibility Criteria

 

1.Each Portfolio Investment is a Loan or a debt security and is not a Synthetic
Security, a Zero-Coupon Security, a Structured Finance Obligation, a
Participation Interest (other than Initial Portfolio Investments), a Mezzanine
Obligation (or, for the avoidance of doubt, any other unsecured obligation of an
obligor) or a Letter of Credit.

 

2.Such Portfolio Investment does not require the making of any future advance or
payment by the Company to the issuer thereof or any related counterparty except
in connection with a Delayed Funding Term Loan or a Revolving Loan.

 

3.Such Portfolio Investment is eligible to be entered into by, sold or assigned
to the Company and pledged to the Collateral Agent.

 

4.Such Portfolio Investment is denominated and payable in U.S. dollars.

 

5.Such Portfolio Investment is issued by a company organized in an Eligible
Jurisdiction and, if such company is not organized in the United States, such
company has submitted to jurisdiction in the United States in the related
underlying instrument and the related underlying instrument is governed by the
laws of a State of the United States.

 

6.[Reserved].

 

7.Such Portfolio Investment is not subject to an event of default (as defined in
the underlying instruments for such Portfolio Investment) in accordance with its
terms (including the terms of its underlying instruments after giving effect to
any grace and/or cure period set forth in the related loan agreement, but not to
exceed five (5) days) and no Indebtedness of the obligor thereon ranking pari
passu with such Portfolio Investment is in default with respect to the payment
of principal or interest for which the lenders for such pari passu Indebtedness
have elected to accelerate such Indebtedness, which such default would trigger a
default under the related loan agreement (after giving effect to any grace
and/or cure period set forth in the related loan agreement, but not to exceed
five (5) days) (a "Defaulted Obligation").

 

8.On the Trade Date, the timely repayment of such Portfolio Investment is not
subject to non-credit-related risk as determined by the Portfolio Manager in its
good faith and reasonable judgment.

 

9.Such Portfolio Investment is not an equity security and does not provide, on
the date of acquisition, for conversion or exchange at any time over its life
into an equity security.

 

10.Such Portfolio Investment will not cause the Company or the pool of
Collateral to be required to register as an investment company under the
Investment Company Act of 1940, as amended.

 

The following capitalized terms used in this Schedule 3 shall have the meanings
set forth below:

 

"Eligible Jurisdictions" means Canada and the United States.

 

 

 

 

"Letter of Credit" means a facility whereby (i) a fronting bank ("LOC Agent
Bank") issues or will issue a letter of credit ("LC") for or on behalf of a
borrower pursuant to an underlying instrument, (ii) if the LC is drawn upon, and
the borrower does not reimburse the LOC Agent Bank, the lender/participant is
obligated to fund its portion of the facility and (iii) the LOC Agent Bank
passes on (in whole or in part) the fees and any other amounts it receives for
providing the LC to the lender/participant.

 

"Structured Finance Obligation" means any obligation issued by a special purpose
vehicle and secured directly by, referenced to, or representing ownership of, a
pool of receivables or other financial assets of any obligor, including
collateralized debt obligations and mortgage-backed securities.

 

"Synthetic Security" means a security or swap transaction, other than a
participation interest or a letter of credit, that has payments associated with
either payments of interest on and/or principal of a reference obligation or the
credit performance of a reference obligation.

 

"Zero-Coupon Security" means any debt security that by its terms (a) does not
bear interest for all or part of the remaining period that it is outstanding or
(b) pays interest only at its stated maturity.

 

 - 2 - 

 

 

SCHEDULE 4

 

Concentration Limitations

 

The "Concentration Limitations" shall be satisfied on any date of determination
if, in the aggregate, the Portfolio Investments owned (or in relation to a
proposed purchase of a Portfolio Investment, proposed to be owned) by the
Company comply with all the requirements set forth below:

 

1.Not more than 5% of the Collateral Principal Amount may constitute Portfolio
Investments issued by a single obligor and its Affiliates; provided that (i),
during the Ramp-Up Period, Portfolio Investments issued by one obligor and its
Affiliates may constitute up to an aggregate principal balance equal to
U.S.$36,100,000, Portfolio Investments issued by one additional obligor and its
Affiliates may constitute up to an aggregate principal balance equal to
U.S.$30,000,000 and Portfolio Investments issued by one additional obligor and
its Affiliates may constitute up to an aggregate principal balance equal to
U.S.$27,500,000 and (y) after the Ramp-Up Period, Portfolio Investments issued
by one obligor and its Affiliates may constitute up to 9% of the Collateral
Principal Amount, Portfolio Investments issued by one obligor and its Affiliates
may constitute up to 8% of the Collateral Principal Amount, Portfolio
Investments issued by one additional obligor and its Affiliates may constitute
up to 7% of the Collateral Principal Amount and Portfolio Investments issued by
two additional obligors and its Affiliates may constitute up to 6% of the
Collateral Principal Amount. Notwithstanding the foregoing, no obligor shall
deemed an Affiliate of any person solely because they are under the control of
the same private equity sponsor or similar sponsor or because such obligor is
owned by a common holding company with an obligor of another obligation so long
as the collateral securing such loans is not common.

 

2.Not less than 50% of the Collateral Principal Amount may consist of Senior
Secured Loans.

 

3.Not more than 15% of the Collateral Principal Amount may consist of Portfolio
Investments whose obligors are organized in Canada.

 

4.Not more than 20% of the Collateral Principal Amount may consist of
obligations of obligors with an EBITDA of less than U.S.$10,000,000 for cash
flow loans, or with receivable assets of less than U.S.$85,000,000 for asset
based loans.

 

5.Not more than 18% of the Collateral Principal Amount may consist of Portfolio
Investments that are issued by obligors that belong to the same Moody's Industry
Classification; provided that Portfolio Investments that are issued by obligors
that belong to any two Moody's Industry Classifications(with one of the two
exceptions being granted exclusively to the Services: Business classification)
may constitute up to 25% of the Collateral Principal Amount. As used herein,
"Moody's Industry Classifications" means the industry classifications set forth
in Schedule 6 hereto, as such industry classifications shall be updated at the
option of the Portfolio Manager (with the consent of the Administrative Agent)
if Moody's publishes revised industry classifications.

 

6.The Unfunded Exposure Amount, collateralized or uncollateralized, shall not
exceed 10% of the Collateral Principal Amount.

 

 

 

 

SCHEDULE 5

Initial Portfolio Investments

 

 

 

 

SCHEDULE 6

 

Moody's Industry Classifications

Industry
Code   Description 1   Aerospace & Defense 2   Automotive 3   Banking, Finance,
Insurance & Real Estate 4   Beverage, Food & Tobacco 5   Capital Equipment 6  
Chemicals, Plastics & Rubber 7   Construction & Building 8   Consumer goods: 
Durable 9   Consumer goods:  Non-durable 10   Containers, Packaging & Glass 11  
Energy:  Electricity 12   Energy:  Oil & Gas 13   Environmental Industries 14  
Forest Products & Paper 15   Healthcare & Pharmaceuticals 16   High Tech
Industries 17   Hotel, Gaming & Leisure 18   Media: Advertising, Printing &
Publishing 19   Media:  Broadcasting & Subscription 20   Media:  Diversified &
Production 21   Metals & Mining 22   Retail 23   Services:  Business 24  
Services:  Consumer 25   Sovereign & Public Finance 26   Telecommunications 27  
Transportation:  Cargo 28   Transportation:  Consumer 29   Utilities:  Electric
30   Utilities:  Oil & Gas 31   Utilities:  Water 32   Wholesale

 

 

 

 

EXHIBIT A

 

Form of Request for Advance

 

JPMorgan Chase Bank, National Association,

as Administrative Agent

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Attention: Ryan Hanks

JPMorgan Chase Bank, National Association,

as Administrative Agent

383 Madison Avenue

New York, New York 10179

Attention: Louis Cerrotta

Email:louis.cerrotta@jpmorgan.com

larry.w.wise@jpmorgan.com

Ji.Han@jpmchase.com

ruchira.patel@jpmorgan.com

Jason.E.Adler@jpmchase.com

Allison.Shapiro@jpmorgan.com

Ravi.d.Sarawgi@jpmorgan.com

Arthur.Flynn@jpmorgan.com

ct.financing.requests@jpmorgan.com

de_custom_business@jpmorgan.com

Jacob.s.pollack@jpmorgan.com

 

JPMorgan Chase Bank, National Association,

as Lender

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Newark, Delaware 19713

Attention: Robert Nichols

 

cc:

 

The Bank of New York Mellon Trust Company, National Association, as Collateral
Agent

 

The Bank of New York Mellon Trust Company, National Association, as Collateral
Administrator

 

Ladies and Gentlemen:

 

Reference is hereby made to the Loan Agreement, dated as of December 23, 2015
(as amended, the "Agreement"), among WhiteHorse Finance Credit I, LLC, as
borrower (the "Company"), JPMorgan Chase Bank, National Association, as
administrative agent (the "Administrative Agent"), WhiteHorse Finance, Inc., as
portfolio manager (the "Portfolio Manager"), the financing providers party
thereto, and the collateral agent and securities intermediary party thereto.
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings given such terms in the Agreement.

 

Pursuant to the Agreement, you are hereby notified of the following:

 

 

 

 

(1)         The Company hereby requests an Advance under Section 2.03 of the
Agreement to be funded on [____________].

 

(2)         The aggregate amount of the Advance requested hereby is
U.S.$[_________].2

 

(3)         The proposed purchases (if any) relating to this request are as
follows:

 

Security Par Price Purchased Interest (if any)        

 

We hereby certify that all conditions to the Purchase of such Portfolio
Investment(s) set forth in Section 1.03 of the Agreement have been satisfied or
waived as of the related Trade Date (and shall be satisfied or waived as of the
related Settlement Date).

 

  Very truly yours,       WhiteHorse Finance Credit I, LLC       By:  WhiteHorse
Finance, Inc., as Portfolio Manager       By     Name:   Title:

 



 



2 Note: The requested Financing shall be in an amount such that, after giving
effect thereto and the related purchase of the applicable Portfolio
Investment(s), the Borrowing Base Test is satisfied.

 

 

 

 

EXHIBIT B

 

Form of Reports

 

 

